UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JUNE 30, 2014 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 40 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: We are pleased to provide you with our report for the first six months of 2014 (“the reporting period”). Economic Overview The U.S. economy was surprisingly weak in the first half of the year. First quarter gross domestic product growth declined 2.1%, in large part due to the severe winter, while second quarter growth rebounded to a 4% pace. Despite anemic first half growth, several economic indicators suggested a healthier economy. In particular, the unemployment rate fell from 6.7% to 6.1%, its lowest level since 2008, and the economy added over 1.3 million new jobs. Inflation began to creep higher during the review period with consumer prices up 2.1% year-over-year, compared to 1.5% at year-end 2013. Despite the lower unemployment rate and higher inflation, the Federal Reserve (“the Fed”) maintained a steady course as Janet Yellen assumed the Chairmanship. Quantitative easing — the Fed’s program of buying bonds to lower longer-term interest rates — remained on schedule to conclude in October. As well, the Fed remained on track to begin increasing short-term interest rates sometime in the second half of 2015. The market expects that, when the Fed does act, it will raise rates in a slow and gradual manner. The Equity Market After a relatively quiet first quarter, equity markets reflected a gathering momentum, with returns building evenly through the second quarter. Monthly results for April, May and June saw gains of roughly 1 to 2 percent apiece, contributing to a solid overall performance for equities for the review period, with positive stock returns overall in the mid-single digit percentage range. Volatility has remained relatively low, as it has been for the last several years, with no major quarterly economic or global events disrupting world markets. Most economic indicators improved, translating into a good, calm environment for stock investing. Worldwide, the economic picture started looking up in Europe; Japan’s economy, too, showed improvement; and worries over Chinese growth received the proper response from policymakers taking steps to avoid a recession in the near term, diminishing market concerns. The U.S. was still one of the better markets in which to invest, as well. Despite relatively anemic activity after a particularly weak first quarter due to abnormally harsh winter weather, with GDP growth actually dipping into negative territory, the U.S. economy showed signs late in the spring of picking up steam. Data showed an improving employment situation, with more people getting hired, the unemployment rate coming down, and the number of job openings increasing. This was again supported by the Fed’s actions — as it has continued tapering its stimulus programs as the economic picture brightens — and having coordination with other central banks around the globe to keep interest rates low and the U.S. monetary system flush with cash availability. 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS Corporate earnings growth also followed an upward trend, offering modestly attractive opportunities with little drama, and contributing to an easy period overall for financial markets and investors. As 2014 looks to the second half, merger and acquisition activity is picking up dramatically, supporting the thesis that corporate confidence is rising. This being said, many forecasts have already factored in a stronger second half of the year, with the economic pace increasing. As companies report earnings over the summer months, we will get a better picture what the near-term future holds for stock outperformance. The market has rallied pretty consistently since the brief January swoon, when it fell off 6 percent. Most recently, there have been a number of smaller shifts in isolated segments, such as individual sectors or higher growth securities, which traded off in the last several weeks, perpetuating a shift into smaller cap stocks late in the review period. Despite these internal shifts in the marketplace, however, the overall picture remained steady. As of the end of the review period, the S&P 500 Index advanced 7.1%. The Dow Jones Industrial Index returned +2.7% for the period. The NASDAQ-OTC Composite was up 6.2%. Mid-cap stocks were up 7.5%, as represented by the S&P 400 Midcap Index. Small-cap stocks, as represented by the Russell 2000 Index, performed best, up 3.2%. (All returns are presented on a “total return” basis.) The Bond Market Interest rates fell — and bond prices moved higher — during the first half of the year, despite a strong consensus that last year’s sell-off would continue. The bond market’s rally proceeded in stages. The initial move down in rates was due to weak first quarter U.S. growth, slower-than-expected growth in China, and a flight-to-safety into the U.S. bond market due to the crisis in the Ukraine. In the second quarter, the rally was spurred by lower European interest rates as the European Central Bank (“ECB”) eased monetary policy, and reassessment by investors as to how much tightening the Fed would actually need to do in this cycle. The benchmark 10-year U.S. Treasury note yield fell from 3.03% to 2.53% during the review period. The two-year Treasury note yield, which has been anchored by the Fed’s commitment to keep short-term rates at very low levels, moved from 0.38% to 0.46%. The broad U.S. bond market returned 4.1%, according to Bank of America Merrill Lynch, its second best first half return in the last 19 years. The market benefited from both lower interest rates and notably tighter spreads. Not surprisingly, sectors which had both interest rate and spread risk had the best performance, particularly investment grade corporate bonds with a return of 5.9%. High yield bonds also did well, gaining 5.6% as spreads moved to their tightest levels since 2007. Despite the tapering of quantitative easing, mortgage-backed bonds returned 4.0% as low supply offset reduced demand from the Fed. While the broad Treasury market returned only 3.2%, 10+ year Treasuries gained 11.9%. Reflecting the sector’s low interest rate sensitivity, high yield floating rate loans lagged the broad market with a 3.2% return. Foreign bonds also performed well as 2 non-dollar government bonds gained 6%, supported by additional easing measures by the ECB and the Bank of Japan. Lastly, money market returns remained at essentially 0%, reflecting the Fed’s continued accommodative monetary policy. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, July 31, 2014 The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts issued by First Investors Life Insurance Company. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Equity & Bond Markets Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The views expressed in this Overview reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. This Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity subaccounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. You should consult your prospectus for a precise explanation of the risks associated with your subaccounts. 3 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2014, and held for the entire six-month period ended June 30, 2014. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,000.00 $0.45 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.34 $0.45 * Expenses are equal to the annualized expense ratio of .09%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND June 30, 2014 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—63.6% $360M Fannie Mae, 7/14/2014 0.08 % $ 359,990 Federal Home Loan Bank: 371M 7/30/2014 0.07 370,979 600M 7/30/2014 0.08 599,961 500M 8/6/2014 0.09 499,957 400M 8/8/2014 0.07 399,972 360M 8/15/2014 0.07 359,971 800M 8/29/2014 0.06 799,919 500M 9/16/2014 0.10 499,893 500M 10/1/2014 0.07 499,910 520M 10/3/2014 0.08 519,895 300M 10/15/2014 0.08 299,934 300M 10/20/2014 0.09 299,917 250M 10/31/2014 0.08 249,932 310M 11/7/2014 0.09 309,906 Total Value of U.S. Government Agency Obligations (cost $6,070,136) 6,070,136 CORPORATE NOTES—21.5% 400M Abbott Laboratories, 8/21/2014 (a) 0.08 399,955 400M Coca-Cola Co., 9/22/2014 (a) 0.11 399,898 400M Emerson Electric Co., 7/22/2014 (a) 0.09 399,979 450M International Business Machines Corp., 7/28/2014 (a) 0.09 449,970 400M PepsiCo, Inc., 8/20/2014 (a) 0.07 399,961 Total Value of Corporate Notes (cost $2,049,763) 2,049,763 VARIABLE AND FLOATING RATE NOTES—13.6% 400M Federal Home Loan Bank, 4/16/2015 0.11 400,051 400M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.04 400,000 Valdez, Alaska Marine Terminal Rev.: 200M Exxon Pipeline Co. Project B 12/1/2033 0.03 200,000 300M Exxon Pipeline Co. Project C 12/1/2033 0.03 300,000 Total Value of Variable and Floating Rate Notes (cost $1,300,051) 1,300,051 6 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—3.2% $300M U.S. Treasury Bills, 10/30/2014 (cost $299,962) 0.04 % $299,962 Total Value of Investments (cost $9,719,912)** 101.9 % 9,719,912 Excess of Liabilities Over Other Assets (1.9 ) (181,893) Net Assets 100.0 % $9,538,019 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on the variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at June 30, 2014. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND June 30, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 6,070,136 $ — $ 6,070,136 Corporate Notes — 2,049,763 — 2,049,763 Variable and Floating Rate Notes: Municipal Bonds — 900,000 — 900,000 U.S. Government Agency Obligations — 400,051 — 400,051 Short-Term U.S. Government Obligations — 299,962 — 299,962 Total Investments in Securities $ — $ 9,719,912 $ — $ 9,719,912 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 8 See notes to financial statements Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,063.74 $4.20 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.11 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 9 Portfolio of Investments EQUITY INCOME FUND June 30, 2014 Shares Security Value COMMON STOCKS—93.0% Consumer Discretionary—12.0% 7,200 BorgWarner, Inc. $ 469,368 10,000 CBS Corporation – Class “B” 621,400 200 CBS Outdoor Americas, Inc. 6,536 29,200 Comcast Corporation – Special Shares “A” 1,557,236 15,100 CST Brands, Inc. 520,950 9,200 Delphi Automotive, PLC 632,408 36,600 Extended Stay America, Inc. 847,656 29,600 Ford Motor Company 510,304 9,100 Hanesbrands, Inc. 895,804 8,200 Harman International Industries, Inc. 880,926 7,700 Home Depot, Inc. 623,392 7,500 Lear Corporation 669,900 4,550 Lowe’s Companies, Inc. 218,355 7,600 McDonald’s Corporation 765,624 16,900 Newell Rubbermaid, Inc. 523,731 23,100 * Orient-Express Hotels, Ltd. – Class “A” 335,874 40,800 Regal Entertainment Group – Class “A” 860,880 13,666 Time Warner, Inc. 960,037 1,820 * Time, Inc. 44,080 2,600 Tupperware Brands Corporation 217,620 6,800 Walt Disney Company 583,032 12,745,113 Consumer Staples—8.5% 37,000 Altria Group, Inc. 1,551,780 11,750 Coca-Cola Company 497,730 17,050 CVS Caremark Corporation 1,285,058 4,600 Dr. Pepper Snapple Group, Inc. 269,468 4,200 Kimberly-Clark Corporation 467,124 16,166 Kraft Foods Group, Inc. 969,152 9,800 Nu Skin Enterprises, Inc. – Class “A” 724,808 7,100 PepsiCo, Inc. 634,314 15,000 Philip Morris International, Inc. 1,264,650 11,600 Procter & Gamble Company 911,644 5,300 Wal-Mart Stores, Inc. 397,871 8,973,599 10 Shares Security Value Energy—10.4% 14,750 Chevron Corporation $ 1,925,612 18,700 ConocoPhillips 1,603,151 14,700 Devon Energy Corporation 1,167,180 200 * Enable Midstream Partners, LP 5,238 7,900 Ensco, PLC – Class “A” 439,003 8,700 ExxonMobil Corporation 875,916 13,200 Halliburton Company 937,332 22,100 Marathon Oil Corporation 882,232 4,900 Marathon Petroleum Corporation 382,543 13,100 Occidental Petroleum Corporation 1,344,453 200 * PBF Logistics, LP 5,504 9,400 Royal Dutch Shell, PLC – Class “A” (ADR) 774,278 16,300 Suncor Energy, Inc. 694,869 11,037,311 Financials—15.0% 9,600 ACE, Ltd. 995,520 7,200 American Express Company 683,064 2,900 Ameriprise Financial, Inc. 348,000 21,900 Armada Hoffler Properties, Inc. (REIT) 211,992 22,500 Berkshire Hills Bancorp, Inc. 522,450 26,800 Brixmor Property Group, Inc. (REIT) 615,060 6,122 Chubb Corporation 564,265 11,900 Discover Financial Services 737,562 41,300 Financial Select Sector SPDR Fund (ETF) 939,162 7,200 Invesco, Ltd. 271,800 7,300 iShares S&P U.S. Preferred Stock Index Fund (ETF) 291,343 30,500 JPMorgan Chase & Company 1,757,410 25,600 MetLife, Inc. 1,422,336 25,900 Oritani Financial Corporation 398,601 9,700 PNC Financial Services Group, Inc. 863,785 10,400 Protective Life Corporation 721,032 19,200 Select Income REIT (REIT) 569,088 46,900 Sterling Bancorp 562,800 5,400 Travelers Companies, Inc. 507,978 17,000 U.S. Bancorp 736,440 20,100 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 419,688 31,500 Wells Fargo & Company 1,655,640 24,000 Westfield Financial, Inc. 179,040 15,974,056 11 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2014 Shares Security Value Health Care—13.7% 7,900 Abbott Laboratories $ 323,110 19,800 AbbVie, Inc. 1,117,512 4,620 * Actavis, PLC 1,030,491 10,100 Baxter International, Inc. 730,230 8,300 Covidien, PLC 748,494 12,350 GlaxoSmithKline, PLC (ADR) 660,478 19,350 Johnson & Johnson 2,024,397 3,960 McKesson Corporation 737,392 36,070 Merck & Company, Inc. 2,086,649 11,100 Omnicare, Inc. 738,927 3,800 Perrigo Company, PLC 553,888 73,285 Pfizer, Inc. 2,175,099 14,700 * Prestige Brands Holdings, Inc. 498,183 5,500 Thermo Fisher Scientific, Inc. 649,000 15,390 Zoetis, Inc. 496,635 14,570,485 Industrials—11.2% 7,050 3M Company 1,009,842 9,400 A.O. Smith Corporation 466,052 18,411 ADT Corporation 643,280 8,800 Altra Industrial Motion Corporation 320,232 3,800 Dover Corporation 345,610 5,800 Eaton Corporation, PLC 447,644 7,500 G&K Services, Inc. – Class “A” 390,525 5,600 * Generac Holdings, Inc. 272,944 3,100 General Dynamics Corporation 361,305 72,800 General Electric Company 1,913,184 13,500 Honeywell International, Inc. 1,254,825 16,950 ITT Corporation 815,295 23,200 Kforce, Inc. 502,280 4,089 Pentair, PLC 294,899 3,600 Snap-On, Inc. 426,672 4,400 * TAL International Group, Inc. 195,184 11,725 Tyco International, Ltd. 534,660 6,100 United Parcel Service, Inc. – Class “B” 626,226 9,000 United Technologies Corporation 1,039,050 11,859,709 12 Shares Security Value Information Technology—10.8% 13,790 Apple, Inc. $ 1,281,505 3,800 Automatic Data Processing, Inc. 301,264 9,000 Avago Technologies, Ltd. 648,630 57,700 Cisco Systems, Inc. 1,433,845 52,700 Intel Corporation 1,628,430 14,950 Intersil Corporation – Class “A” 223,502 34,200 * Juniper Networks, Inc. 839,268 26,700 Mentor Graphics Corporation 575,919 18,700 Methode Electronics, Inc. 714,527 16,200 Microchip Technology, Inc. 790,722 44,050 Microsoft Corporation 1,836,885 8,700 QUALCOMM, Inc. 689,040 7,350 TE Connectivity, Ltd. 454,524 11,418,061 Materials—4.0% 2,600 Cytec Industries, Inc. 274,092 12,200 Dow Chemical Company 627,812 9,390 DuPont (E.I.) de Nemours & Company 614,482 15,850 Freeport-McMoRan Copper & Gold, Inc. 578,525 16,000 International Paper Company 807,520 9,200 LyondellBasell Industries NV – Class “A” 898,380 5,500 Westlake Chemical Corporation 460,680 4,261,491 Telecommunication Services—2.8% 30,410 AT&T, Inc. 1,075,298 38,100 Verizon Communications, Inc. 1,864,233 2,939,531 Utilities—4.6% 13,400 American Electric Power Company, Inc. 747,318 7,300 Dominion Resources, Inc. 522,096 6,200 Duke Energy Corporation 459,978 7,200 * NextEra Energy, Inc. 737,856 14,900 NiSource, Inc. 586,166 13 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2014 Shares or Principal Amount Security Value Utilities (continued) 12,800 Portland General Electric Company $ 443,776 22,100 PPL Corporation 785,213 14,000 Vectren Corporation 595,000 4,877,403 Total Value of Common Stocks (cost $68,023,914) 98,656,759 PREFERRED STOCKS—.5% Financials 11,400 Digital Realty Trust, Inc., Series G, 5.875%, 2049 (REIT) 251,256 9,000 Urstadt Biddle Properties, Inc., Series F, 7.125%, 2049 (REIT) 228,690 Total Value of Preferred Stocks (cost $507,929) 479,946 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.4% $ 4,700 M Federal Home Loan Bank, 0.065%, 7/23/2014 (cost $4,699,813) 4,699,813 Total Value of Investments (cost $73,231,656) 97.9 % 103,836,518 Other Assets, Less Liabilities 2.1 2,252,876 Net Assets 100.0 % $106,089,394 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 14 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 98,656,759 $ — $ — $ 98,656,759 Preferred Stocks 479,946 — — 479,946 Short-Term U.S. Government Agency Obligations — 4,699,813 — 4,699,813 Total Investments in Securities* $ 99,136,705 $ 4,699,813 $ — $ 103,836,518 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 15 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,043.42 $4.41 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.48 $4.36 * Expenses are equal to the annualized expense ratio of .87%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 16 Portfolio of Investments FUND FOR INCOME June 30, 2014 Principal Amount Security Value CORPORATE BONDS—88.7% Aerospace/Defense—.5% $475M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) $ 530,813 Automotive—2.2% American Axle & Manufacturing, Inc.: 400M 6.25%, 3/15/2021 432,000 250M 6.625%, 10/15/2022 275,000 450M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 471,375 200M Jaguar Land Rover Automotive, PLC, 8.125%, 5/15/2021 (a) 226,000 Oshkosh Corp.: 375M 8.5%, 3/1/2020 406,875 75M 5.375%, 3/1/2022 (a) 77,625 325M Schaeffler Finance BV, 4.75%, 5/15/2021 (a) 336,375 2,225,250 Building Materials—1.9% Building Materials Corp.: 475M 6.875%, 8/15/2018 (a) 493,881 250M 7.5%, 3/15/2020 (a) 267,500 200M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 236,250 Cemex SAB de CV: 200M 9.5%, 6/15/2018 (a) 230,000 200M 5.875%, 3/25/2019 (a) 209,500 425M Griffon Corp., 5.25%, 3/1/2022 423,937 1,861,068 Chemicals—1.0% 225M Huntsman International, LLC, 8.625%, 3/15/2020 244,406 25M Orion Engineered Carbon Bondco GmbH, 9.625%, 6/15/2018 (a) 27,000 125M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 127,500 575M TPC Group, Inc., 8.75%, 12/15/2020 (a) 639,688 1,038,594 Consumer Non-Durables—2.8% 450M Hanesbrands, Inc., 6.375%, 12/15/2020 488,813 Levi Strauss & Co.: 350M 7.625%, 5/15/2020 378,438 375M 6.875%, 5/1/2022 415,313 Reynolds Group Issuer, Inc.: 400M 7.125%, 4/15/2019 420,000 550M 5.75%, 10/15/2020 583,000 17 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2014 Principal Amount Security Value Consumer Non-Durables (continued) Spectrum Brands Escrow Corp.: $300M 6.375%, 11/15/2020 $ 324,000 175M 6.625%, 11/15/2022 190,313 2,799,877 Energy—16.8% AmeriGas Finance, LLC: 50M 6.75%, 5/20/2020 54,500 175M 7%, 5/20/2022 194,687 Antero Resources Finance Corp.: 100M 6%, 12/1/2020 107,750 125M 5.375%, 11/1/2021 130,156 Atlas Pipeline Partners, LP: 350M 4.75%, 11/15/2021 344,750 525M 5.875%, 8/1/2023 536,812 Basic Energy Services, Inc.: 150M 7.75%, 2/15/2019 159,750 350M 7.75%, 10/15/2022 392,875 Berry Petroleum Co.: 90M 6.75%, 11/1/2020 95,175 300M 6.375%, 9/15/2022 321,000 Calumet Specialty Products Partners, LP: 325M 9.625%, 8/1/2020 376,187 150M 6.5%, 4/15/2021 (a) 153,750 75M 7.625%, 1/15/2022 81,000 Chesapeake Energy Corp.: 275M 7.25%, 12/15/2018 325,875 125M 6.625%, 8/15/2020 144,375 250M 6.875%, 11/15/2020 291,250 200M 5.75%, 3/15/2023 223,240 CONSOL Energy, Inc.: 625M 8.25%, 4/1/2020 679,687 175M 5.875%, 4/15/2022 (a) 183,750 350M Crestwood Midstream Partners, LP, 6%, 12/15/2020 369,250 550M Eagle Rock Energy Partners, LP, 8.375%, 6/1/2019 596,750 375M El Paso Corp., 6.5%, 9/15/2020 417,187 350M Energy XXI Gulf Coast, Inc., 7.5%, 12/15/2021 376,250 200M Enquest, PLC, 7%, 4/15/2022 (a) 206,875 415M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 435,231 175M Exterran Partners, LP, 6%, 10/1/2022 (a) 178,500 50M Ferrellgas Partners, LP, 6.75%, 1/15/2022 (a) 52,500 18 Principal Amount Security Value Energy (continued) $175M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 (a) $186,375 300M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 326,250 Kinder Morgan, Inc.: 100M 5%, 2/15/2021 (a) 104,250 225M 5.625%, 11/15/2023 (a) 232,313 250M Laredo Petroleum, Inc., 5.625%, 1/15/2022 259,688 Legacy Reserves, LP: 400M 8%, 12/1/2020 432,000 225M 6.625%, 12/1/2021 229,500 175M 6.625%, 12/1/2021 (a) 178,500 Linn Energy, LLC: 75M 6.5%, 5/15/2019 79,500 225M 6.25%, 11/1/2019 236,813 175M 8.625%, 4/15/2020 189,875 300M 7.75%, 2/1/2021 325,125 300M McDermott Finance, LLC, 8%, 5/1/2021 (a) 309,750 375M Memorial Production Partners, LP, 7.625%, 5/1/2021 394,219 475M Northern Blizzard Resources, Inc., 7.25%, 2/1/2022 (a) 489,844 NuStar Logistics, LP: 200M 6.75%, 2/1/2021 223,000 50M 4.8%, 9/1/2020 51,000 Offshore Group Investment, Ltd.: 525M 7.5%, 11/1/2019 557,813 150M 7.125%, 4/1/2023 153,000 225M Pacific Drilling SA, 5.375%, 6/1/2020 (a) 221,625 200M PetroLogistics, LP, 6.25%, 4/1/2020 219,000 200M Pioneer Energy Services Corp., 6.125%, 3/15/2022 (a) 207,750 600M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 633,000 150M Regency Energy Partners, LP, 5.875%, 3/1/2022 163,313 400M RKI Exploration and Production, LLC, 8.5%, 8/1/2021 (a) 436,000 Sabine Pass Liquefaction, LLC: 500M 6.25%, 3/15/2022 (a) 544,375 225M 5.625%, 4/15/2023 (a) 235,125 325M 5.75%, 5/15/2024 (a) 339,219 150M Samson Investment Co., 10.75%, 2/15/2020 (a) 158,813 275M SandRidge Energy, Inc., 7.5%, 2/15/2023 299,750 75M Seventy Seven Energy, Inc., 6.5%, 7/15/2022 (a) 76,969 SM Energy Co.: 150M 6.5%, 11/15/2021 163,125 75M 6.5%, 1/1/2023 81,563 19 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2014 Principal Amount Security Value Energy (continued) $ 57M Suburban Propane Partners, LP, 7.375%, 8/1/2021 $ 62,273 150M Ultra Petroleum Corp., 5.75%, 12/15/2018 (a) 157,875 425M Unit Corp., 6.625%, 5/15/2021 455,813 16,843,515 Financials—3.3% Ally Financial, Inc.: 450M 6.25%, 12/1/2017 504,000 175M 4.75%, 9/10/2018 186,156 700M 8%, 3/15/2020 852,250 175M 8%, 11/1/2031 224,437 100M CNH Capital, LLC, 6.25%, 11/1/2016 109,000 General Motors Financial Co., Inc.: 75M 3.25%, 5/15/2018 76,312 25M 4.25%, 5/15/2023 25,031 International Lease Finance Corp.: 650M 8.75%, 3/15/2017 756,844 275M 8.25%, 12/15/2020 340,313 200M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 207,500 3,281,843 Food/Beverage/Tobacco—3.0% 275M B&G Foods, Inc., 4.625%, 6/1/2021 276,375 600M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 637,320 98M Chiquita Brands International, Inc., 7.875%, 2/1/2021 107,065 450M Darling Ingredients, Inc., 5.375%, 1/15/2022 (a) 468,562 200M JBS Investments GmbH, 7.25%, 4/3/2024 (a) 207,500 JBS USA, LLC: 225M 7.25%, 6/1/2021 (a) 242,438 250M 5.875%, 7/15/2024 (a) 250,000 Post Holdings, Inc.: 250M 6.75%, 12/1/2021 (a) 266,250 150M 6%, 12/15/2022 (a) 153,188 200M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 212,000 175M Treehouse Foods, Inc., 4.875%, 3/15/2022 180,250 3,000,948 Food/Drug—.2% 200M BI-LO, LLC, 8.625%, 9/15/2018 (a) 203,500 20 Principal Amount Security Value Forest Products/Containers—3.7% Ardagh Packaging Finance, PLC: $400M 7.375%, 10/15/2017 (a) $ 422,370 225M 6%, 6/30/2021 (a)(b) 225,844 150M Ball Corp., 4%, 11/15/2023 143,625 325M Clearwater Paper Corp., 7.125%, 11/1/2018 342,875 400M CROWN Americas, LLC, 4.5%, 1/15/2023 391,600 600M Greif, Inc., 7.75%, 8/1/2019 693,000 Sealed Air Corp.: 175M 8.125%, 9/15/2019 (a) 193,594 450M 6.5%, 12/1/2020 (a) 508,500 165M 8.375%, 9/15/2021 (a) 189,750 150M Silgan Holdings, Inc., 5%, 4/1/2020 154,500 374M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 419,815 3,685,473 Gaming/Leisure—1.9% 375M 24 Hour Holdings III, LLC, 8%, 6/1/2022 (a) 375,000 GLP Capital, LP: 250M 4.875%, 11/1/2020 (a) 258,125 150M 5.375%, 11/1/2023 (a) 156,375 175M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 (a) 186,266 450M National CineMedia, LLC, 7.875%, 7/15/2021 490,500 225M Regal Entertainment Group, 5.75%, 3/15/2022 234,563 200M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 205,500 1,906,329 Health Care—6.6% Aviv Healthcare Properties, LP: 115M 7.75%, 2/15/2019 123,050 100M 6%, 10/15/2021 106,500 650M Biomet, Inc., 6.5%, 8/1/2020 703,625 Community Health Systems, Inc.: 250M 5.125%, 8/15/2018 262,812 300M 8%, 11/15/2019 329,250 325M 7.125%, 7/15/2020 352,219 75M 5.125%, 8/1/2021 (a) 77,250 450M Endo Finance Co., 5.75%, 1/15/2022 (a) 460,125 150M Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/2019 (a) 164,250 21 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2014 Principal Amount Security Value Health Care (continued) HCA, Inc.: $ 75M 8%, 10/1/2018 $ 88,875 175M 6.5%, 2/15/2020 197,312 25M 7.25%, 9/15/2020 26,844 175M 6.25%, 2/15/2021 188,344 275M 7.75%, 5/15/2021 302,156 375M 7.5%, 2/15/2022 433,594 HealthSouth Corp.: 225M 8.125%, 2/15/2020 242,156 99M 7.75%, 9/15/2022 108,529 250M NBTY, Inc., 9%, 10/1/2018 265,625 450M Tenet Healthcare Corp., 6.75%, 2/1/2020 490,500 389M Universal Hospital Services, Inc., 7.625%, 8/15/2020 409,423 Valeant Pharmaceuticals International, Inc.: 200M 6.875%, 12/1/2018 (a) 210,000 600M 6.375%, 10/15/2020 (a) 639,750 175M 5.625%, 12/1/2021 (a) 180,469 275M WellCare Health Plans, Inc., 5.75%, 11/15/2020 294,250 6,656,908 Information Technology—3.7% Activision Blizzard, Inc.: 125M 5.625%, 9/15/2021 (a) 135,000 50M 6.125%, 9/15/2023 (a) 55,125 Advanced Micro Devices, Inc.: 50M 6.75%, 3/1/2019 (a) 53,437 50M 7.75%, 8/1/2020 53,562 425M 7.5%, 8/15/2022 460,594 100M 7%, 7/1/2024 (a) 102,375 Audatex North America, Inc.: 575M 6%, 6/15/2021 (a) 616,687 125M 6.125%, 11/1/2023 (a) 134,062 25M Belden, Inc., 5.25%, 7/15/2024 (a) 25,312 250M CommScope, Inc., 5%, 6/15/2021 (a) 256,250 200M CyrusOne, LP, 6.375%, 11/15/2022 216,500 250M Denali Borrower, LLC, 5.625%, 10/15/2020 (a) 265,625 275M Equinix, Inc., 7%, 7/15/2021 304,906 350M IAC/InterActiveCorp, 4.875%, 11/30/2018 366,625 450M Lender Processing Services, Inc., 5.75%, 4/15/2023 484,875 150M Micron Technology, Inc., 5.875%, 2/15/2022 (a) 161,250 3,692,185 22 Principal Amount Security Value Manufacturing—4.3% Bombardier, Inc.: $325M 7.5%, 3/15/2018 (a) $ 368,062 150M 4.75%, 4/15/2019 (a) 152,812 250M 7.75%, 3/15/2020 (a) 283,787 250M 6%, 10/15/2022 (a) 256,562 225M 6.125%, 1/15/2023 (a) 232,875 425M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 454,750 515M Case New Holland, Inc., 7.875%, 12/1/2017 602,550 325M Dematic SA, 7.75%, 12/15/2020 (a) 350,187 300M EDP Finance BV, 6%, 2/2/2018 (a) 330,747 325M H&E Equipment Services, Inc., 7%, 9/1/2022 360,750 Rexel SA: 675M 6.125%, 12/15/2019 (a) 717,188 200M 5.25%, 6/15/2020 (a) 209,000 4,319,270 Media-Broadcasting—3.1% 325M Allbritton Communication Co., 8%, 5/15/2018 340,437 Belo Corp.: 100M 7.75%, 6/1/2027 111,000 25M 7.25%, 9/15/2027 27,000 225M Block Communications, Inc., 7.25%, 2/1/2020 (a) 240,750 150M Crown Media Holdings, Inc., 10.5%, 7/15/2019 169,687 300M LIN Television Corp., 8.375%, 4/15/2018 315,000 425M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 460,063 Sinclair Television Group, Inc.: 475M 5.375%, 4/1/2021 480,344 125M 6.375%, 11/1/2021 133,594 Sirius XM Radio, Inc.: 375M 5.75%, 8/1/2021 (a) 395,625 100M 4.625%, 5/15/2023 (a) 96,000 325M 6%, 7/15/2024 (a) 338,813 3,108,313 Media-Cable TV—6.4% 200M Altice SA, 7.75%, 5/15/2022 (a) 214,000 Cablevision Systems Corp.: 300M 8.625%, 9/15/2017 349,875 375M 7.75%, 4/15/2018 425,156 23 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2014 Principal Amount Security Value Media-Cable TV (continued) CCO Holdings, LLC: $250M 7%, 1/15/2019 $ 264,375 175M 7.375%, 6/1/2020 191,187 75M 5.25%, 3/15/2021 77,156 100M 5.125%, 2/15/2023 101,250 600M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 640,500 Clear Channel Worldwide Holdings, Inc.: 25M 7.625%, 3/15/2020 Series “A” 26,875 125M 7.625%, 3/15/2020 Series “B” 135,469 150M 6.5%, 11/15/2022 Series “A” 160,875 325M 6.5%, 11/15/2022 Series “B” 351,812 DISH DBS Corp.: 700M 7.875%, 9/1/2019 833,000 125M 5%, 3/15/2023 127,656 400M Gray Television, Inc., 7.5%, 10/1/2020 433,000 450M Harron Communications, LP, 9.125%, 4/1/2020 (a) 504,000 225M Midcontinent Communications Corp., 6.25%, 8/1/2021 (a) 234,000 400M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 429,000 Numericable Group SA: 425M 6%, 5/15/2022 (a) 442,531 200M 6.25%, 5/15/2024 (a) 209,000 200M VTR Finance BV, 6.875%, 1/15/2024 (a) 215,248 6,365,965 Media-Diversified—.6% Gannett Co., Inc.: 225M 5.125%, 7/15/2020 (a) 232,031 225M 6.375%, 10/15/2023 (a) 240,750 175M Lamar Media Corp., 5.375%, 1/15/2024 (a) 182,000 654,781 Metals/Mining—7.4% 650M Alcoa, Inc., 6.15%, 8/15/2020 735,290 550M Aleris International, Inc., 7.875%, 11/1/2020 574,750 ArcelorMittal: 400M 6.125%, 6/1/2018 440,000 575M 10.35%, 6/1/2019 738,875 250M 6.75%, 2/25/2022 281,250 Arch Coal, Inc.: 50M 7%, 6/15/2019 38,125 325M 7.25%, 10/1/2020 244,562 325M 7.25%, 6/15/2021 238,875 24 Principal Amount Security Value Metals/Mining (continued) FMG Resources (August 2006) Property, Ltd.: $475M 6.875%, 2/1/2018 (a) $ 499,937 175M 8.25%, 11/1/2019 (a) 191,187 600M JMC Steel Group, 8.25%, 3/15/2018 (a) 615,000 150M Kaiser Aluminum Corp., 8.25%, 6/1/2020 169,500 Novelis, Inc.: 825M 8.375%, 12/15/2017 880,481 175M 8.75%, 12/15/2020 195,125 Peabody Energy Corp.: 275M 6%, 11/15/2018 288,063 550M 6.5%, 9/15/2020 556,875 100M 7.875%, 11/1/2026 105,250 Steel Dynamics, Inc.: 175M 6.125%, 8/15/2019 191,188 100M 6.375%, 8/15/2022 109,250 250M Wise Metals Group, LLC, 8.75%, 12/15/2018 (a) 272,500 7,366,083 Real Estate Investment Trusts—.4% 100M CTR Partnership, 5.875%, 6/1/2021 (a) 101,250 277M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 304,008 405,258 Retail-General Merchandise—1.9% 275M Group 1 Automotive, Inc., 5%, 6/1/2022 (a) 276,375 375M Landry’s, Inc., 9.375%, 5/1/2020 (a) 414,375 450M Limited Brands, Inc., 8.5%, 6/15/2019 554,625 275M Michaels Stores, Inc., 7.75%, 11/1/2018 291,500 300M Party City Holdings, Inc., 8.875%, 8/1/2020 333,750 1,870,625 Services—5.3% ADT Corp.: 575M 3.5%, 7/15/2022 524,687 75M 4.125%, 6/15/2023 69,375 175M APX Group, Inc., 6.375%, 12/1/2019 182,437 400M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 439,000 225M CoreLogic, Inc., 7.25%, 6/1/2021 244,406 25 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2014 Principal Amount Security Value Services (continued) Covanta Holding Corp.: $125M 7.25%, 12/1/2020 $ 136,875 300M 6.375%, 10/1/2022 327,000 175M Geo Group, Inc., 5.875%, 1/15/2022 184,625 Iron Mountain, Inc.: 225M 7.75%, 10/1/2019 247,219 450M 5.75%, 8/15/2024 465,750 575M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 632,500 500M LKQ Corp., 4.75%, 5/15/2023 495,500 175M Monitronics International, Inc., 9.125%, 4/1/2020 187,688 PHH Corp.: 275M 7.375%, 9/1/2019 315,563 175M 6.375%, 8/15/2021 185,500 375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 406,875 275M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 292,875 5,337,875 Telecommunications—6.0% CenturyLink, Inc.: 100M 5.625%, 4/1/2020 106,250 200M 5.8%, 3/15/2022 209,250 175M 6.75%, 12/1/2023 192,062 Citizens Communications Co.: 725M 7.125%, 3/15/2019 826,500 300M 9%, 8/15/2031 324,750 350M GCI, Inc., 8.625%, 11/15/2019 371,000 250M Inmarsat Finance, PLC, 4.875%, 5/15/2022 (a) 253,125 Intelsat Jackson Holdings SA: 450M 7.25%, 4/1/2019 480,375 150M 8.5%, 11/1/2019 159,938 250M 7.25%, 10/15/2020 270,000 100M PAETEC Holding Corp., 9.875%, 12/1/2018 108,100 Sprint Capital Corp.: 175M 6.9%, 5/1/2019 193,813 375M 6.875%, 11/15/2028 380,625 225M Telesat Canada, 6%, 5/15/2017 (a) 232,313 Wind Acquisition Finance SA: 200M 7.25%, 2/15/2018 (a) 211,500 275M 4.75%, 7/15/2020 (a)(b) 277,750 675M 7.375%, 4/23/2021 (a) 722,250 26 Principal Amount Security Value Telecommunications (continued) Windstream Corp.: $225M 7.875%, 11/1/2017 $ 260,156 325M 7.75%, 10/15/2020 353,844 100M 6.375%, 8/1/2023 101,750 6,035,351 Transportation—.9% Aircastle, Ltd.: 75M 4.625%, 12/15/2018 77,437 775M 6.25%, 12/1/2019 852,500 929,937 Utilities—2.0% AES Corp.: 13M 8%, 10/15/2017 15,177 125M 8%, 6/1/2020 150,937 275M 7.375%, 7/1/2021 323,125 200M 5.5%, 3/15/2024 205,500 100M Dynegy, Inc., 5.875%, 6/1/2023 101,250 128M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 146,640 400M InterGen NV, 7%, 6/30/2023 (a) 415,000 200M NRG Energy, Inc., 6.25%, 5/1/2024 (a) 209,250 398M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 431,830 1,998,709 Waste Management—.3% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 297,687 Wireless Communications—2.5% 325M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 348,156 Sprint Nextel Corp.: 100M 9.125%, 3/1/2017 117,375 175M 8.375%, 8/15/2017 204,969 525M 7%, 8/15/2020 583,406 225M 6%, 11/15/2022 230,625 T-Mobile USA, Inc.: 450M 6.25%, 4/1/2021 479,813 450M 6.625%, 4/1/2023 490,500 2,454,844 Total Value of Corporate Bonds (cost $84,574,334) 88,871,001 27 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2014 Principal Amount Security Value LOAN PARTICIPATIONS†—8.6% Automotive—.2% $225M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 $ 225,000 Chemicals—.4% 371M Axalta Coating Systems Dutch Holdings BBV, 4%, 2/1/2020 371,853 Energy—1.5% 496M Drillships Financing Holding, Inc., 6%, 3/31/2021 504,314 125M Fieldwood Energy, LLC, 8.375%, 9/30/2020 129,238 300M Jonah Energy, LLC, 7.5%, 5/12/2021 304,125 300M McDermott Finance, LLC, 5.25%, 4/16/2019 304,125 225M Samson Investment Co., 5%, 9/25/2018 225,609 1,467,411 Financial Services—.4% 400M Ocwen Loan Servicing Corp., 5%, 2/15/2018 402,937 Food/Drug—1.5% 495M Albertson’s, LLC, 4.75%, 3/21/2019 497,800 430M Rite Aid Corp., 4.875%, 6/21/2021 435,779 200M Stater Brothers Markets, Inc., 4.75%, 5/12/2021 201,750 334M Supervalu, Inc., 4.5%, 3/21/2019 334,877 1,470,206 Gaming/Leisure—.2% 223M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 222,425 Health Care—.1% 147M Community Health Systems, Inc., 4.25%, 1/27/2021 148,391 Information Technology—1.4% 234M ARRIS Enterprises, Inc., 3.5%, 4/17/2020 233,675 500M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 502,000 647M BMC Software Finance, Inc., 5%, 9/10/2020 646,245 1,381,920 Manufacturing—.5% 462M Gardner Denver, Inc., 4.25%, 7/30/2020 461,833 28 Principal Amount Security Value Media-Diversified—.8% $150M Kasima, LLC, 3.25%, 5/17/2021 $ 149,906 672M Tribune Co., 4%, 12/27/2020 674,396 824,302 Metals/Mining—.5% 368M Arch Coal, Inc., 6.25%, 5/16/2018 361,192 170M Oxbow Carbon, LLC, 8%, 1/19/2020 174,108 535,300 Retail-General Merchandise—.8% 299M General Nutrition Centers, Inc., 3.25%, 3/4/2019 296,884 500M Men’s Wearhouse, Inc., 4.5%, 6/18/2021 (b) 503,021 799,905 Services—.3% 150M Allied Security Holdings, LLC, 4.25%, 2/12/2021 (b) 149,409 85M Brickman Group, Ltd., LLC, 4%, 12/18/2020 83,901 125M Doosan Infrascore International, Inc., 4.5%, 5/28/2021 125,781 359,091 Total Value of Loan Participations (cost $8,587,562) 8,670,574 PASS THROUGH CERTIFICATES—.4% Transportation 390M American Airlines, Series “B” PTT, 5.6%, 7/15/2020 (cost $396,823) (a) 409,266 Total Value of Investments (cost $93,558,719) 97.7 % 97,950,841 Other Assets, Less Liabilities 2.3 2,264,584 Net Assets 100.0 % $100,215,425 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2014. Summary of Abbreviations: PTT Pass Through Trust 29 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 88,871,001 $ — $ 88,871,001 Loan Participations — 8,670,574 — 8,670,574 Pass Through Certificates — 409,266 — 409,266 Total Investments in Securities* $ — $ 97,950,841 $ — $ 97,950,841 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 30 The following is a reconciliation of the Fund’s investments valued using Level 3 inputs for the period: Investments Investments in Corporate in Common Bonds Stocks Total Balance, December 31, 2013 $ — $ — $ — Purchases — — — Sales — — — Change in unrealized appreciation 613,500 97,360 710,860 Realized loss (613,500) (97,360) (710,860) Transfer into Level 3 — — — Transfer out of Level 3 — — — Balance, June 30, 2014 $ — $ — $ — See notes to financial statements 31 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,021.03 $3.81 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.02 $3.81 * Expenses are equal to the annualized expense ratio of .76%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 32 Portfolio of Investments GOVERNMENT FUND June 30, 2014 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—52.6% Fannie Mae—29.5% $1,261M 2.5%, 9/1/2023 – 11/1/2023 $ 1,302,610 1,450M 3%, 7/1/2021 – 10/1/2027 1,508,528 2,479M 3.5%, 7/17/2029 – 7/14/2044 (a) 2,571,790 1,789M 4%, 3/1/2029 – 4/1/2044 1,904,843 515M 4.5%, 11/1/2040 – 8/1/2041 558,722 243M 5%, 4/1/2040 271,585 619M 5.5%, 7/1/2034 – 10/1/2039 698,328 178M 9%, 11/1/2026 205,515 31M 11%, 10/1/2015 31,858 9,053,779 Freddie Mac—2.4% 680M 4%, 11/1/2040 – 12/1/2040 727,203 Government National Mortgage Association I Program—20.7% 896M 4%, 11/15/2025 – 8/15/2041 960,089 1,622M 4.5%, 12/15/2039 – 6/15/2040 1,773,183 2,304M 5%, 6/15/2033 – 4/15/2040 2,561,178 753M 5.5%, 2/15/2033 – 11/15/2038 846,661 190M 6%, 11/15/2032 – 4/15/2036 218,560 6,359,671 Total Value of Residential Mortgage-Backed Securities (cost $15,739,248) 16,140,653 U.S. GOVERNMENT AGENCY OBLIGATIONS—24.4% Fannie Mae: 500M 0.875%, 5/21/2018 491,795 2,450M 1.625%, 11/27/2018 2,464,159 Federal Farm Credit Bank: 1,000M 4.875%, 1/17/2017 1,107,203 300M 2.79%, 11/12/2020 301,901 1,250M Federal Home Loan Bank, 5.375%, 5/18/2016 1,365,094 Freddie Mac: 800M 0.875%, 3/7/2018 788,862 1,000M 1.25%, 8/1/2019 979,050 Total Value of U.S. Government Agency Obligations (cost $7,672,319) 7,498,064 33 Portfolio of Investments (continued) GOVERNMENT FUND June 30, 2014 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—14.6% $ 279M FDA Queens, LP, 6.99%, 6/15/2017 (b) $ 303,222 U.S. Treasury Notes: 2,700M 1.5%, 5/31/2019 2,686,605 700M 2.25%, 3/31/2021 707,629 800M 2.5%, 5/15/2024 798,938 Total Value of U.S. Government Obligations (cost $4,517,163) 4,496,394 COMMERCIAL MORTGAGE-BACKED SECURITIES—3.4% Fannie Mae—1.8% 500M 3.84%, 5/1/2018 540,820 Federal Home Loan Mortgage Corporation—1.6% 500M Multi Family Structured Pass Through 2.13%, 1/25/2019 508,204 Total Value of Commercial Mortgage-Backed Securities (cost $1,060,078) 1,049,024 COLLATERALIZED MORTGAGE OBLIGATIONS—2.1% 602M Fannie Mae 4%, 2/25/2025 (cost $648,631) 650,160 CORPORATE BONDS—1.4% Financial 447M Excalibur One 77B, LLC, 1.492%, 1/1/2025 (cost $445,272) 428,019 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.6% 800M Federal Home Loan Bank, 0.055%, 7/11/2014 (cost $799,988) 799,988 Total Value of Investments (cost $30,882,699) 101.1 % 31,062,302 Excess of Liabilities Over Other Assets (1.1 ) (338,855) Net Assets 100.0 % $30,723,447 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 34 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 16,140,653 $ — $ 16,140,653 U.S. Government Agency Obligations — 7,498,064 — 7,498,064 U.S. Government Obligations — 4,496,394 — 4,496,394 Commercial Mortgage-Backed Securities 1,049,024 1,049,024 Collateralized Mortgage Obligations — 650,160 — 650,160 Corporate Bonds — 428,019 — 428,019 Short-Term U.S. Government Agency Obligations — 799,988 — 799,988 Total Investments in Securities $ — $ 31,062,302 $ — $ 31,062,302 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 35 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,053.09 $4.02 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.87 $3.96 * Expenses are equal to the annualized expense ratio of .79%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 36 Portfolio of Investments GROWTH & INCOME FUND June 30, 2014 Shares Security Value COMMON STOCKS—99.8% Consumer Discretionary—14.4% 55,100 Best Buy Company, Inc. $ 1,708,651 68,600 BorgWarner, Inc. 4,472,034 104,900 CBS Corporation – Class “B” 6,518,486 12,800 Dana Holding Corporation 312,576 82,600 Delphi Automotive, PLC 5,677,924 64,700 Extended Stay America, Inc. 1,498,452 135,300 Ford Motor Company 2,332,572 36,400 GNC Holdings, Inc. – Class “A” 1,241,240 40,700 Harman International Industries, Inc. 4,372,401 48,700 Home Depot, Inc. 3,942,752 73,200 * Jarden Corporation 4,344,420 85,600 L Brands, Inc. 5,021,296 50,500 Lear Corporation 4,510,660 42,200 Macy’s, Inc. 2,448,444 27,000 McDonald’s Corporation 2,719,980 88,300 Newell Rubbermaid, Inc. 2,736,417 83,500 * Orient-Express Hotels, Ltd. – Class “A” 1,214,090 24,700 Penske Automotive Group, Inc. 1,222,650 121,200 Pier 1 Imports, Inc. 1,867,692 7,200 * Steiner Leisure, Ltd. 311,688 34,200 * TRW Automotive Holdings Corporation 3,061,584 31,700 Tupperware Brands Corporation 2,653,290 1,400 * Vince Holding Corporation 51,268 43,500 Walt Disney Company 3,729,690 37,700 Wyndham Worldwide Corporation 2,854,644 70,824,901 Consumer Staples—8.1% 121,800 Altria Group, Inc. 5,108,292 67,500 Avon Products, Inc. 986,175 116,778 Coca-Cola Company 4,946,716 77,100 CVS Caremark Corporation 5,811,027 37,700 Herbalife, Ltd. 2,433,158 81,400 Nu Skin Enterprises, Inc. – Class “A” 6,020,344 27,800 PepsiCo, Inc. 2,483,652 37 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2014 Shares Security Value Consumer Staples (continued) 74,300 Philip Morris International, Inc. $ 6,264,233 28,400 Procter & Gamble Company 2,231,956 43,050 Wal-Mart Stores, Inc. 3,231,764 39,517,317 Energy—11.1% 37,800 Anadarko Petroleum Corporation 4,137,966 39,000 Chevron Corporation 5,091,450 62,100 ConocoPhillips 5,323,833 66,700 Devon Energy Corporation 5,295,980 38,700 Ensco, PLC – Class “A” 2,150,559 62,200 ExxonMobil Corporation 6,262,296 27,100 Hess Corporation 2,679,919 94,222 Marathon Oil Corporation 3,761,342 38,611 Marathon Petroleum Corporation 3,014,361 43,550 National Oilwell Varco, Inc. 3,586,343 66,500 Noble Corporation, PLC 2,231,740 27,200 Occidental Petroleum Corporation 2,791,536 31,050 Phillips 66 2,497,352 13,100 Schlumberger, Ltd. 1,545,145 96,907 Suncor Energy, Inc. 4,131,145 54,500,967 Financials—9.8% 61,906 American Express Company 5,873,022 37,700 Ameriprise Financial, Inc. 4,524,000 29,500 Armada Hoffler Properties, Inc. (REIT) 285,560 144,100 Brixmor Property Group, Inc. (REIT) 3,307,095 73,943 Discover Financial Services 4,582,987 27,100 Financial Select Sector SPDR Fund (ETF) 616,254 50,600 * Health Insurance Innovations, Inc. – Class “A” 623,392 22,900 Invesco, Ltd. 864,475 106,788 JPMorgan Chase & Company 6,153,125 27,100 MetLife, Inc. 1,505,676 27,000 Morgan Stanley 872,910 44,600 PNC Financial Services Group, Inc. 3,971,630 7,000 SPDR S&P rust (ETF) 1,370,040 27,000 SPDR S&P Regional Banking (ETF) 1,088,640 38 Shares Security Value Financials (continued) 182,479 Sunstone Hotel Investors, Inc. (REIT) $ 2,724,411 96,100 U.S. Bancorp 4,163,052 106,800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,229,984 63,967 Wells Fargo & Company 3,362,106 48,118,359 Health Care—16.6% 107,800 Abbott Laboratories 4,409,020 62,400 AbbVie, Inc. 3,521,856 40,700 * Actavis, PLC 9,078,135 47,530 Baxter International, Inc. 3,436,419 19,500 Covidien, PLC 1,758,510 53,822 * Express Scripts Holding Company 3,731,479 135,000 * Gilead Sciences, Inc. 11,192,850 73,075 Johnson & Johnson 7,645,106 2,612 * Mallinckrodt, PLC 209,012 19,300 McKesson Corporation 3,593,853 88,143 Merck & Company, Inc. 5,099,073 67,400 * Mylan, Inc. 3,475,144 50,600 Omnicare, Inc. 3,368,442 224,393 Pfizer, Inc. 6,659,984 29,900 * Phibro Animal Health Corporation – Class “A” 656,305 36,300 * Salix Pharmaceuticals, Ltd. 4,477,605 69,943 Thermo Fisher Scientific, Inc. 8,253,274 28,072 Zoetis, Inc. 905,883 81,471,950 Industrials—12.8% 47,094 3M Company 6,745,745 81,200 ADT Corporation 2,837,128 67,800 Altra Industrial Motion Corporation 2,467,242 24,400 Armstrong World Industries, Inc. 1,401,292 20,700 * Caterpillar, Inc. 2,249,469 21,837 Chicago Bridge & Iron Company NV – NY Shares 1,489,283 37,700 Dover Corporation 3,428,815 62,300 * Generac Holdings, Inc. 3,036,502 104,196 General Electric Company 2,738,271 20,100 * Greenbrier Companies, Inc. 1,157,760 56,900 Honeywell International, Inc. 5,288,855 57,800 ITT Corporation 2,780,180 5,600 Lockheed Martin Corporation 900,088 39 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2014 Shares Security Value Industrials (continued) 10,887 * NOW, Inc. $ 394,218 33,796 Pentair, PLC 2,437,368 39,000 Ryder System, Inc. 3,435,510 27,000 Snap-On, Inc. 3,200,040 54,700 * TAL International Group, Inc. 2,426,492 29,800 Textainer Group Holdings, Ltd. 1,150,876 90,400 Textron, Inc. 3,461,416 74,000 Tyco International, Ltd. 3,374,400 16,000 * United Rentals, Inc. 1,675,680 41,600 United Technologies Corporation 4,802,720 62,879,350 Information Technology—19.8% 94,850 Apple, Inc. 8,814,410 105,700 * ARRIS Group, Inc. 3,438,421 64,200 Avago Technologies, Ltd. 4,626,894 54,400 * Blackhawk Network Holdings, Inc. 1,535,168 108,525 CDW Corporation 3,459,777 234,900 Cisco Systems, Inc. 5,837,265 26,900 * eBay, Inc. 1,346,614 216,400 EMC Corporation 5,699,976 128,500 Hewlett-Packard Company 4,327,880 157,000 Intel Corporation 4,851,300 41,000 International Business Machines Corporation 7,432,070 73,900 Intersil Corporation – Class “A” 1,104,805 161,700 * Juniper Networks, Inc. 3,968,118 169,700 Mentor Graphics Corporation 3,660,429 94,000 Methode Electronics, Inc. 3,591,740 195,400 Microsoft Corporation 8,148,180 48,600 * NXP Semiconductors NV 3,216,348 94,100 Oracle Corporation 3,813,873 40,300 * PTC, Inc. 1,563,640 78,088 QUALCOMM, Inc. 6,184,570 123,160 Symantec Corporation 2,820,364 14,800 * Synaptics, Inc. 1,341,472 26,900 * Take-Two Interactive Software, Inc. 598,256 61,100 TE Connectivity, Ltd. 3,778,424 57,000 * Yahoo!, Inc. 2,002,410 97,162,404 40 Shares Security Value Materials—4.8% 35,000 Celanese Corporation – Series “A” $ 2,249,800 29,700 Cytec Industries, Inc. 3,130,974 115,840 Freeport-McMoRan Copper & Gold, Inc. 4,228,160 65,900 International Paper Company 3,325,973 63,200 LyondellBasell Industries NV – Class “A” 6,171,480 10,900 Praxair, Inc. 1,447,956 10,500 Rock-Tenn Company – Class “A” 1,108,695 36,350 RPM International, Inc. 1,678,643 23,341,681 Telecommunication Services—2.1% 128,300 AT&T, Inc. 4,536,688 114,400 Verizon Communications, Inc. 5,597,592 10,134,280 Utilities—.3% 40,800 NiSource, Inc. 1,605,072 Total Value of Common Stocks (cost $275,786,658) 99.8 % 489,556,281 Other Assets, Less Liabilities .2 840,899 Net Assets 100.0 % $490,397,180 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 41 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ 489,556,281 $ — $ — $ 489,556,281 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 42 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,077.34 $4.79 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.18 $4.66 * Expenses are equal to the annualized expense ratio of .93%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 43 Portfolio of Investments INTERNATIONAL FUND June 30, 2014 Shares Security Value COMMON STOCKS—96.5% United Kingdom—19.6% 134,210 British American Tobacco, PLC $ 7,981,232 112,843 Diageo, PLC 3,600,325 139,159 Domino’s Pizza Group, PLC 1,246,804 121,926 Fresnillo, PLC 1,817,893 78,491 * Persimmon, PLC 1,708,456 46,746 Reckitt Benckiser Group, PLC 4,076,338 125,972 * Rolls-Royce Holdings, PLC 2,302,540 16,880,248 * Rolls-Royce Holdings, PLC – “C” Shares (a) 28,863 73,427 SABMiller, PLC 4,253,581 27,016,032 Switzerland—15.2% 12,876 Compagnie Financiere Richemont SA 1,351,051 25,221 DKSH Holding, Ltd. 1,918,309 411 Lindt & Spruengli AG 2,092,077 76,139 Nestle SA – Registered 5,898,454 16,853 Roche Holding AG – Genusscheine 5,026,633 1,353 SGS SA – Registered 3,242,135 74,060 * UBS AG – Registered 1,358,769 20,887,428 India—10.8% 347,035 HDFC Bank, Ltd. 4,740,321 232 HDFC Bank, Ltd. (ADR) 10,862 84,058 Hindustan Unilever, Ltd. 866,994 360,138 Housing Development Finance Corporation 5,943,220 618,690 ITC, Ltd. 3,343,673 14,905,070 France—8.0% 2,146 Air Liquide SA 289,706 102,237 Bureau Veritas SA 2,837,350 20,866 Essilor International SA 2,212,645 3,877 Hermes International 1,430,559 44 Shares Security Value France (continued) 15,967 Legrand SA $ 976,869 11,069 L’Oreal SA 1,907,272 11,137 Pernod Ricard SA 1,337,269 10,991,670 Canada—7.5% 48,185 Alimentation Couche-Tard – Class “B” 1,324,562 42,133 Bank of Nova Scotia 2,810,449 60,191 Enbridge, Inc. 2,860,506 59,147 Goldcorp, Inc. 1,653,662 26,672 Shaw Communications, Inc. – Class “B” 685,612 36,757 Silver Wheaton Corporation 967,625 10,302,416 Netherlands—6.9% 21,385 Core Laboratories NV 3,572,578 136,340 Unilever NV – CVA 5,965,038 9,537,616 United States—6.8% 77,793 Philip Morris International, Inc. 6,558,728 2,346 * Priceline.com, Inc. 2,822,238 9,380,966 Hong Kong—4.9% 100,251 Cheung Kong Infrastructure Holdings, Ltd. 691,377 192,680 Galaxy Entertainment Group, Ltd. 1,541,370 297,986 Link REIT (REIT) 1,603,285 388,991 Sands China, Ltd. 2,938,632 6,774,664 Denmark—3.0% 91,135 Novo Nordisk A/S-B 4,194,232 45 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2014 Shares or Principal Amount Security Value Australia—2.8% 30,412 CSL, Ltd. $1,910,276 44,882 Ramsay Health Care, Ltd. 1,927,466 3,837,742 China—2.6% 10,165 * Baidu.com, Inc. (ADR) 1,898,924 107,165 Tencent Holdings, Ltd. 1,634,365 3,533,289 Brazil—2.2% 84,096 Cielo SA 1,737,931 93,843 Itau Unibanco Holding SA (ADR) 1,349,462 3,087,393 Spain—1.5% 36,430 Grifols SA 1,990,886 Japan—1.3% 14,900 Daito Trust Construction Company, Ltd. 1,751,730 South Africa—1.2% 14,126 Naspers, Ltd. 1,662,390 Mexico—.9% 463,259 Wal-Mart de Mexico SAB de CV 1,241,976 Ireland—.9% 18,453 Paddy Power, PLC 1,212,717 Italy—.4% 10,032 Luxottica Group SpA 580,592 Total Value of Common Stocks (cost $91,945,934) 132,888,809 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.4% United States $ 2,000M Federal Home Loan Bank, 0.065%, 7/23/2014 (cost $1,999,920) 1,999,920 46 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.7% United States $1,000 M U.S. Treasury Bills, 0.02%, 8/21/2014 (cost $999,972) $ 999,972 Total Value of Investments (cost $94,945,826) 98.6 % 135,888,701 Other Assets, Less Liabilities 1.4 1,867,900 Net Assets 100.0 % $137,756,601 * Non-income producing (a) Securities valued at fair value (see Note 1A). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 47 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2014 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 26,987,169 $ 28,863 $ — $ 27,016,032 Switzerland 20,887,428 — — 20,887,428 India 14,905,070 — — 14,905,070 France 10,991,670 — — 10,991,670 Canada 10,302,416 — — 10,302,416 Netherlands 9,537,616 — — 9,537,616 United States 9,380,966 — — 9,380,966 Hong Kong 6,774,664 — — 6,774,664 Denmark 4,194,232 — — 4,194,232 Australia 3,837,742 — — 3,837,742 China 3,533,289 — — 3,533,289 Brazil 3,087,393 — — 3,087,393 Spain 1,990,886 — — 1,990,886 Japan 1,751,730 — — 1,751,730 South Africa 1,662,390 — — 1,662,390 Mexico 1,241,976 — — 1,241,976 Ireland 1,212,717 — — 1,212,717 Italy 580,592 — — 580,592 Short-Term U.S. Government Agency Obligations — 1,999,920 — 1,999,920 Short-Term U.S. Government Obligations — 999,972 — 999,972 Total Investments in Securities $ 132,859,946 $ 3,028,755 $ — $ 135,888,701 Transfers between Level 1 and Level 2 securities as of June 30, 2014 resulted from securities priced previously with an official close price (Level 1 securities) or, on days where there is not an official close price, the mean price used (Level 2 securities). Transfers from Level 2 to Level 1 as of June 30, 2014 were $27,800,862. Transfers, if any, between Levels are recognized at the end of the reporting period. 48 The following is a reconciliation of the Fund’s investments valued using Level 3 inputs for the period: Investments in Common Stocks Balance, December 31, 2013 $ 18,264 Purchases — Sales (18,133) Change in unrealized depreciation (18,264) Realized gain 18,133 Transfer into Level 3 — Transfer out of Level 3 — Balance, June 30, 2014 $ — See notes to financial statements 49 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,046.26 $3.60 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.27 $3.56 * Expenses are equal to the annualized expense ratio of .71%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 50 Portfolio of Investments INVESTMENT GRADE FUND June 30, 2014 Principal Amount Security Value CORPORATE BONDS—97.3% Agriculture—.6% $ 340M Cargill, Inc., 6%, 11/27/2017 (a) $388,131 Automotive—1.2% 200M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 208,120 500M Johnson Controls, Inc., 5%, 3/30/2020 557,281 765,401 Chemicals—2.4% 450M CF Industries, Inc., 3.45%, 6/1/2023 446,884 400M Dow Chemical Co., 4.25%, 11/15/2020 436,056 500M LyondellBasell Industries NV, 6%, 11/15/2021 598,790 1,481,730 Consumer Durables—.5% 265M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 287,542 Energy—9.9% 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 708,338 400M Continental Resources, Inc., 5%, 9/15/2022 435,500 400M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 516,254 400M DCP Midstream Operating, LP, 2.5%, 12/1/2017 411,814 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 530,552 500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 486,117 500M Nabors Industries, Inc., 6.15%, 2/15/2018 570,121 400M ONEOK Partners, LP, 3.375%, 10/1/2022 398,104 500M Petrobras International Finance Co., 5.375%, 1/27/2021 523,615 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 459,457 466M Valero Energy Corp., 9.375%, 3/15/2019 612,263 400M Weatherford International, Inc., 6.35%, 6/15/2017 454,822 6,106,957 Financial Services—17.2% 250M Aflac, Inc., 8.5%, 5/15/2019 322,680 600M American Express Co., 7%, 3/19/2018 714,088 American International Group, Inc.: 300M 8.25%, 8/15/2018 373,058 300M 6.4%, 12/15/2020 362,665 500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 572,967 600M Assured Guaranty US Holding, Inc., 5%, 7/1/2024 597,588 51 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2014 Principal Amount Security Value Financial Services (continued) $400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 $415,552 200M BlackRock, Inc., 5%, 12/10/2019 228,559 400M CoBank ACB, 7.875%, 4/16/2018 (a) 477,484 200M Compass Bank, 6.4%, 10/1/2017 222,753 ERAC USA Finance, LLC: 500M 4.5%, 8/16/2021 (a) 544,827 500M 7%, 10/15/2037 (a) 657,296 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 766,963 General Electric Capital Corp.: 1,000M 5.3%, 2/11/2021 1,138,725 700M 6.75%, 3/15/2032 926,029 Harley-Davidson Funding Corp.: 200M 5.75%, 12/15/2014 (a) 204,716 200M 6.8%, 6/15/2018 (a) 236,228 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 438,218 600M Protective Life Corp., 7.375%, 10/15/2019 743,222 Prudential Financial, Inc.: 300M 7.375%, 6/15/2019 371,917 300M 3.5%, 5/15/2024 299,718 10,615,253 Financials—20.6% Bank of America Corp.: 1,000M 5.65%, 5/1/2018 1,134,525 450M 5%, 5/13/2021 503,022 Barclays Bank, PLC: 800M 5.125%, 1/8/2020 905,334 200M 3.75%, 5/15/2024 201,126 Citigroup, Inc.: 1,250M 6.125%, 11/21/2017 1,430,794 200M 4.5%, 1/14/2022 217,750 400M Deutsche Bank AG London, 3.7%, 5/30/2024 400,946 Goldman Sachs Group, Inc.: 200M 5.375%, 3/15/2020 226,837 600M 5.75%, 1/24/2022 695,395 300M 3.625%, 1/22/2023 301,841 500M 6.125%, 2/15/2033 600,632 JPMorgan Chase & Co.: 900M 6%, 1/15/2018 1,031,440 400M 4.5%, 1/24/2022 438,995 52 Principal Amount Security Value Financials (continued) Morgan Stanley: $500M 5.95%, 12/28/2017 $569,689 600M 6.625%, 4/1/2018 701,977 850M 5.5%, 7/28/2021 977,956 600M SunTrust Banks, Inc., 6%, 9/11/2017 680,002 400M UBS AG, 4.875%, 8/4/2020 448,995 Wells Fargo & Co.: 600M 4.6%, 4/1/2021 668,626 500M 3.45%, 2/13/2023 498,474 100M 4.1%, 6/3/2026 101,498 12,735,854 Food/Beverage/Tobacco—8.9% 500M Altria Group, Inc., 9.7%, 11/10/2018 655,775 500M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 522,338 Anheuser-Busch InBev Worldwide, Inc.: 100M 6.875%, 11/15/2019 123,068 500M 5.375%, 1/15/2020 577,950 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 691,866 700M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 818,303 300M Ingredion, Inc., 4.625%, 11/1/2020 323,692 400M Lorillard Tobacco Co., 6.875%, 5/1/2020 475,927 400M Philip Morris International, Inc., 5.65%, 5/16/2018 459,614 SABMiller Holdings, Inc.: 400M 3.75%, 1/15/2022 (a) 414,864 400M 4.95%, 1/15/2042 (a) 433,919 5,497,316 Forest Products/Container—.9% 500M Rock-Tenn Co., 4.9%, 3/1/2022 546,626 Health Care—4.4% 400M Biogen IDEC, Inc., 6.875%, 3/1/2018 471,268 Express Scripts Holding Co.: 450M 4.75%, 11/15/2021 498,832 200M 3.5%, 6/15/2024 198,317 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 405,434 400M Mylan, Inc., 3.125%, 1/15/2023 (a) 385,258 53 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2014 Principal Amount Security Value Health Care (continued) $400M Novartis Capital Corp., 4.4%, 5/6/2044 $ 418,077 200M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 228,200 70M Roche Holdings, Inc., 6%, 3/1/2019 (a) 82,323 2,687,709 Information Technology—2.4% 400M Harris Corp., 4.4%, 12/15/2020 430,567 500M Motorola Solutions, Inc., 6%, 11/15/2017 568,168 100M Oracle Corp., 3.4%, 7/8/2024 (b) 100,109 400M Symantec Corp., 3.95%, 6/15/2022 405,556 1,504,400 Manufacturing—2.9% 500M CRH America, Inc., 8.125%, 7/15/2018 615,231 200M General Electric Co., 4.5%, 3/11/2044 209,254 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 476,997 400M Tyco Electronics Group SA, 6.55%, 10/1/2017 463,219 1,764,701 Media-Broadcasting—3.8% 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 515,510 200M CBS Corp., 8.875%, 5/15/2019 259,548 500M Comcast Corp., 4.25%, 1/15/2033 515,269 400M DirecTV Holdings, LLC, 3.8%, 3/15/2022 413,734 200M Sirius XM Radio, Inc., 5.25%, 8/15/2022 (a) 216,500 400M Time Warner Cable, Inc., 5%, 2/1/2020 448,795 2,369,356 Media-Diversified—1.1% McGraw Hill Financial, Inc.: 400M 5.9%, 11/15/2017 444,225 200M 6.55%, 11/15/2037 208,441 652,666 Metals/Mining—5.3% 500M Alcoa, Inc., 6.15%, 8/15/2020 565,607 400M ArcelorMittal, 6.125%, 6/1/2018 440,000 Glencore Finance Canada, Ltd.: 300M 2.7%, 10/25/2017 (a) 308,183 400M 4.95%, 11/15/2021 (a) 432,207 54 Principal Amount Security Value Metals/Mining (continued) $ 500M Newmont Mining Corp., 5.125%, 10/1/2019 $ 552,239 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 527,436 400M Vale Overseas, Ltd., 5.625%, 9/15/2019 451,882 3,277,554 Real Estate Investment Trusts—4.4% 400M Boston Properties, LP, 5.875%, 10/15/2019 467,637 450M Digital Realty Trust, LP, 5.25%, 3/15/2021 484,088 400M HCP, Inc., 5.375%, 2/1/2021 455,600 400M ProLogis, LP, 6.625%, 5/15/2018 467,247 400M Simon Property Group, LP, 5.75%, 12/1/2015 424,160 400M Ventas Realty, LP, 4.75%, 6/1/2021 439,173 2,737,905 Retail-General Merchandise—1.5% 600M GAP, Inc., 5.95%, 4/12/2021 695,356 200M Home Depot, Inc., 5.875%, 12/16/2036 248,230 943,586 Telecommunications—1.5% 400M AT&T, Inc., 6.5%, 9/1/2037 496,046 400M Verizon Communications, Inc., 5.15%, 9/15/2023 448,469 944,515 Transportation—2.4% 400M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 442,668 300M Con-way, Inc., 7.25%, 1/15/2018 350,100 440M GATX Corp., 4.75%, 6/15/2022 475,305 200M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 219,220 1,487,293 Utilities—5.4% 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 342,695 200M Electricite de France SA, 6.5%, 1/26/2019 (a) 238,562 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 450,382 Great River Energy Co.: 89M 5.829%, 7/1/2017 (a) 97,224 284M 4.478%, 7/1/2030 (a) 294,747 600M National Fuel Gas Co., 8.75%, 5/1/2019 756,040 55 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2014 Principal Amount Security Value Utilities (continued) $ 100 M Northern States Power Co., 4.125%, 5/15/2044 $ 100,601 450 M Ohio Power Co., 5.375%, 10/1/2021 526,093 400 M Sempra Energy, 9.8%, 2/15/2019 532,098 3,338,442 Total Value of Corporate Bonds (cost $56,576,224) 97.3 % 60,132,937 Other Assets, Less Liabilities 2.7 1,689,106 Net Assets 100.0 % $61,822,043 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 60,132,937 $ — $ 60,132,937 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 56 See notes to financial statements Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,048.11 $5.48 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.43 $5.41 * Expenses are equal to the annualized expense ratio of 1.08%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 57 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2014 Shares Security Value COMMON STOCKS—96.7% Consumer Discretionary—18.5% 3,375 BorgWarner, Inc. $ 220,016 100 * Container Store Group, Inc. 2,778 5,450 CST Brands, Inc. 188,025 1,100 Dana Holding Corporation 26,862 5,350 Delphi Automotive, PLC 367,759 6,775 Extended Stay America, Inc. 156,909 1,325 GNC Holdings, Inc. – Class “A” 45,182 2,235 Harman International Industries, Inc. 240,106 3,850 * Jarden Corporation 228,497 3,700 L Brands, Inc. 217,042 2,350 Lear Corporation 209,902 4,200 Newell Rubbermaid, Inc. 130,158 1,125 Nordstrom, Inc. 76,421 9,900 * Orient-Express Hotels, Ltd. – Class “A” 143,946 2,925 Penske Automotive Group, Inc. 144,788 100 * Performance Sports Group, Ltd. 1,715 7,600 Pier 1 Imports, Inc. 117,116 550 Ralph Lauren Corporation 88,380 8,450 Ruth’s Hospitality Group, Inc. 104,358 4,650 * ServiceMaster Global Holdings, Inc. 84,770 3,275 * TRW Automotive Holdings Corporation 293,178 2,250 Tupperware Brands Corporation 188,325 50 * Vince Holding Corporation 1,831 5,900 * William Lyon Homes – Class “A” 179,596 6,800 * Winnebago Industries, Inc. 171,224 1,425 Wyndham Worldwide Corporation 107,901 3,736,785 Consumer Staples—3.2% 3,375 Avon Products, Inc. 49,309 2,000 * Elizabeth Arden, Inc. 42,840 1,800 Herbalife, Ltd. 116,172 450 McCormick & Company, Inc. 32,215 4,750 Nu Skin Enterprises, Inc. – Class “A” 351,310 1,616 Tootsie Roll Industries, Inc. 47,575 639,421 58 Shares Security Value Energy—8.0% 675 * Dril-Quip, Inc. $ 73,737 1,825 Ensco, PLC – Class “A” 101,415 1,800 EOG Resources, Inc. 210,348 2,025 EQT Corporation 216,472 7,400 * Helix Energy Solutions Group, Inc. 194,694 1,900 Hess Corporation 187,891 3,150 National Oilwell Varco, Inc. 259,403 2,725 Noble Corporation, PLC 91,451 50 * Parsley Energy, Inc. – Class “A” 1,204 5,250 * RSP Permian, Inc. 170,310 5,075 Talisman Energy, Inc. 53,795 2,825 * Weatherford International, PLC 64,975 1,625,695 Financials—11.2% 1,325 Ameriprise Financial, Inc. 159,000 4,950 Berkshire Hills Bancorp, Inc. 114,939 7,000 Brixmor Property Group, Inc. (REIT) 160,650 2,350 City National Corporation 178,036 4,750 Discover Financial Services 294,405 3,375 Douglas Emmett, Inc. (REIT) 95,242 975 Federal Realty Investment Trust (REIT) 117,897 2,025 Financial Select Sector SPDR Fund (ETF) 46,048 3,850 * Health Insurance Innovations, Inc. – Class “A” 47,432 330 Invesco, Ltd. 12,458 2,695 NASDAQ OMX Group, Inc. 104,081 2,250 Oritani Financial Corporation 34,627 5,700 Protective Life Corporation 395,181 3,400 * Realogy Holdings Corporation 128,214 2,050 SPDR S&P Regional Banking (ETF) 82,656 4,775 Sterling Bancorp 57,300 3,975 Waddell & Reed Financial, Inc. – Class “A” 248,795 2,276,961 Health Care—16.3% 3,184 * Actavis, PLC 710,191 2,575 * Centene Corporation 194,696 1,700 DENTSPLY International, Inc. 80,495 3,975 * Gilead Sciences, Inc. 329,567 3,850 * Lannett Company, Inc. 191,037 59 Portfolio of Investments (continued) (continued) OPPORTUNITY FUND June 30, 2014 Shares Security Value Health Care (continued) 1,775 McKesson Corporation $ 330,523 3,025 Omnicare, Inc. 201,374 1,200 Perrigo Company, PLC 174,912 3,125 * Phibro Animal Health Corporation – Class “A” 68,594 9,635 * Prestige Brands Holdings, Inc. 326,530 2,825 * Salix Pharmaceuticals, Ltd. 348,464 50 * Surgical Care Affilates, Inc. 1,454 2,825 Thermo Fisher Scientific, Inc. 333,350 3,291,187 Industrials—15.9% 3,625 A.O. Smith Corporation 179,728 4,975 ADT Corporation 173,826 4,075 Altra Industrial Motion Corporation 148,289 1,450 * Armstrong World Industries, Inc. 83,274 2,350 Chicago Bridge & Iron Company NV – NY Shares 160,270 1,950 Dover Corporation 177,352 2,725 G&K Services, Inc. – Class “A” 141,891 3,860 * Generac Holdings, Inc. 188,136 2,450 * Greenbrier Companies, Inc. 141,120 1,325 IDEX Corporation 106,981 4,725 ITT Corporation 227,273 1,825 J.B. Hunt Transport Services, Inc. 134,648 762 * NOW, Inc. 27,592 1,375 Pentair, PLC 99,165 900 Roper Industries, Inc. 131,409 2,905 Ryder System, Inc. 255,901 1,925 Snap-On, Inc. 228,151 2,225 * TAL International Group, Inc. 98,701 1,325 Textainer Group Holdings, Ltd. 51,172 2,925 Textron, Inc. 111,998 3,400 * United Rentals, Inc. 356,082 3,222,959 Information Technology—14.6% 6,425 * ARRIS Group, Inc. 209,005 3,600 Avago Technologies, Ltd. 259,452 5,800 * Blackhawk Network Holdings, Inc. 163,676 6,775 CDW Corporation 215,987 6,700 * Finisar Corporation 132,325 2,025 * Fiserv, Inc. 122,148 5,525 Intersil Corporation – Class “A” 82,599 60 Shares Security Value Information Technology (continued) 9,750 * Juniper Networks, Inc. $ 239,265 1,200 * King Digital Entertainment, PLC 24,660 9,075 Mentor Graphics Corporation 195,748 6,650 Methode Electronics, Inc. 254,097 3,375 Microchip Technology, Inc. 164,734 13,625 * ON Semiconductor Corporation 124,532 7,400 Symantec Corporation 169,460 700 * Synaptics, Inc. 63,448 50 * SYNNEX Corporation 3,643 3,150 * Take-Two Interactive Software, Inc. 70,056 3,600 TE Connectivity, Ltd. 222,624 6,200 Technology Select Sector SPDR Fund (ETF) 237,770 2,955,229 Materials—4.9% 1,345 Cytec Industries, Inc. 141,790 6,072 Freeport-McMoRan Copper & Gold, Inc. 221,628 3,200 International Paper Company 161,504 900 Praxair, Inc. 119,556 655 Rock-Tenn Company – Class “A” 69,161 1,225 Sigma-Aldrich Corporation 124,313 900 * Trinseo SA 18,720 1,575 Westlake Chemical Corporation 131,922 988,594 Telecommunication Services—.5% 7,500 NTELOS Holdings Corporation 93,450 Utilities—3.6% 2,500 AGL Resources, Inc. 137,575 2,725 NiSource, Inc. 107,202 3,275 Portland General Electric Company 113,544 3,025 SCANA Corporation 162,775 4,525 Wisconsin Energy Corporation 212,313 733,409 Total Value of Common Stocks (cost $16,886,394) 96.7 % 19,563,690 Other Assets, Less Liabilities 3.3 674,851 Net Assets 100.0 % $20,238,541 * Non-income producing 61 Portfolio of Investments (continued) (continued) OPPORTUNITY FUND June 30, 2014 Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ 19,563,690 $ — $ — $ 19,563,690 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 62 See notes to financial statements Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,060.86 $4.29 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.62 $4.21 * Expenses are equal to the annualized expense ratio of .84%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 63 Portfolio of Investments SELECT GROWTH FUND June 30, 2014 Shares Security Value COMMON STOCKS—98.7% Consumer Discretionary—19.4% 15,300 BorgWarner, Inc. $ 997,407 30,930 Gentex Corporation 899,754 13,925 Home Depot, Inc. 1,127,368 1,140 * Priceline.com, Inc. 1,371,420 13,220 Starbucks Corporation 1,022,964 22,310 TJX Companies, Inc. 1,185,777 12,400 Wyndham Worldwide Corporation 938,928 7,543,618 Consumer Staples—7.8% 19,300 Coca-Cola Enterprises, Inc. 922,154 7,240 Kimberly-Clark Corporation 805,233 26,300 Kroger Company 1,300,009 3,027,396 Energy—6.9% 4,460 Chevron Corporation 582,253 4,780 ExxonMobil Corporation 481,250 7,320 Helmerich & Payne, Inc. 849,925 15,290 Valero Energy Corporation 766,029 2,679,457 Financials—8.7% 15,450 American Express Company 1,465,742 12,990 Discover Financial Services 805,120 5,600 Travelers Companies, Inc. 526,792 13,070 U.S. Bancorp 566,192 3,363,846 Health Care—15.1% 6,820 * Actavis, PLC 1,521,201 15,400 * Align Technology, Inc. 863,016 4,700 C.R. Bard, Inc. 672,147 10,600 * Gilead Sciences, Inc. 878,846 5,790 Johnson & Johnson 605,750 7,120 McKesson Corporation 1,325,815 5,866,775 64 Shares Security Value Industrials—17.5% 10,930 Alaska Air Group, Inc. $ 1,038,896 20,430 AMETEK, Inc. 1,068,080 9,040 Boeing Company 1,150,159 9,520 Rockwell Automation, Inc. 1,191,523 9,900 Union Pacific Corporation 987,525 16,590 Wabtec Corporation 1,370,168 6,806,351 Information Technology—23.3% 5,530 * Alliance Data Systems Corporation 1,555,313 14,800 Amdocs, Ltd. 685,684 8,800 * ANSYS, Inc. 667,216 19,850 Apple, Inc. 1,844,661 37,300 Cisco Systems, Inc. 926,905 9,700 DST Systems, Inc. 894,049 10,900 * Facebook, Inc. – Class “A” 733,461 24,410 Hewlett-Packard Company 822,129 8,630 SanDisk Corporation 901,231 9,030,649 Total Value of Common Stocks (cost $26,982,215) 98.7 % 38,318,092 Other Assets, Less Liabilities 1.3 498,632 Net Assets 100.0 % $38,816,724 * Non-income producing 65 Portfolio of Investments (continued) (continued) SELECT GROWTH FUND June 30, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ 38,318,092 $ — $ — $ 38,318,092 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 66 See notes to financial statements Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,070.43 $4.21 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.11 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 67 Portfolio of Investments SPECIAL SITUATIONS FUND June 30, 2014 Shares Security Value COMMON STOCKS—98.2% Consumer Discretionary—17.6% 27,600 Best Buy Company, Inc. $ 855,876 1,200 * Container Store Group, Inc. 33,336 93,325 CST Brands, Inc. 3,219,712 11,000 Dana Holding Corporation 268,620 12,050 * Deckers Outdoor Corporation 1,040,277 83,700 Extended Stay America, Inc. 1,938,492 112,050 * Fox Factory Holding Corporation 1,970,960 15,425 Hanesbrands, Inc. 1,518,437 17,500 Harman International Industries, Inc. 1,880,025 43,250 * Jarden Corporation 2,566,887 55,125 * Live Nation Entertainment, Inc. 1,361,036 110,750 * Orient-Express Hotels, Ltd. – Class “A” 1,610,305 38,675 Penske Automotive Group, Inc. 1,914,413 1,300 * Performance Sports Group, Ltd. 22,295 110,350 Pier 1 Imports, Inc. 1,700,494 88,700 Regal Entertainment Group – Class “A” 1,871,570 117,725 Ruth’s Hospitality Group, Inc. 1,453,904 74,000 * ServiceMaster Global Holdings, Inc. 1,349,020 42,075 Starz – Class “A” 1,253,414 28,650 * Tupperware Brands Corporation 2,398,005 1,000 * Vince Holding Corporation 36,620 33,100 * Visteon Corporation 3,211,031 66,975 * William Lyon Homes – Class “A” 2,038,719 77,700 * Winnebago Industries, Inc. 1,956,486 37,469,934 Consumer Staples—1.8% 35,000 * Elizabeth Arden, Inc. 749,700 22,600 Herbalife, Ltd. 1,458,604 22,775 Nu Skin Enterprises, Inc. – Class “A” 1,684,439 3,892,743 Energy—9.5% 14,750 * Dril-Quip, Inc. 1,611,290 79,325 * Helix Energy Solutions Group, Inc. 2,087,041 42,500 * Kodiak Oil & Gas Corporation 618,375 111,012 * Matrix Service Company 3,640,083 56,725 * RSP Permian, Inc. 1,840,159 68 Shares Security Value Energy (continued) 84,775 * Stone Energy Corporation $ 3,966,622 86,375 Western Refining, Inc. 3,243,381 38,825 * Whiting Petroleum Corporation 3,115,706 20,122,657 Financials—18.0% 60,075 American Financial Group, Inc. 3,578,067 5,800 Armada Hoffler Properties, Inc. (REIT) 56,144 36,925 Aspen Insurance Holdings, Ltd. 1,677,134 71,475 Berkshire Hills Bancorp, Inc. 1,659,649 84,700 Brixmor Property Group, Inc. (REIT) 1,943,865 44,000 Brown & Brown, Inc. 1,351,240 26,575 City National Corporation 2,013,322 66,650 Douglas Emmett, Inc. (REIT) 1,880,863 17,625 Federal Realty Investment Trust (REIT) 2,131,215 26,011 Fidelity National Financial, Inc. 852,120 45,675 Financial Select Sector SPDR Fund (ETF) 1,038,649 77,100 Montpelier Re Holdings, Ltd. 2,463,345 67,150 OceanFirst Financial Corporation 1,112,004 78,025 Oritani Financial Corporation 1,200,805 21,900 Prosperity Bancshares, Inc. 1,370,940 63,400 Protective Life Corporation 4,395,522 43,800 SPDR S&P Regional Banking (ETF) 1,766,016 172,475 Sterling Bancorp 2,069,700 121,000 * Strategic Hotels & Resorts, Inc. 1,416,910 80,000 Sunstone Hotel Investors, Inc. (REIT) 1,194,400 101,375 TCF Financial Corporation 1,659,509 24,400 Waddell & Reed Financial, Inc. – Class “A” 1,527,196 38,358,615 Health Care—8.8% 46,825 * ANI Pharmaceuticals, Inc. 1,612,653 52,675 * Centene Corporation 3,982,757 58,075 * Exactech, Inc. 1,465,232 34,125 Health Care Select Sector SPDR Fund (ETF) 2,075,824 46,100 * Lannett Company, Inc. 2,287,482 43,975 Omnicare, Inc. 2,927,416 37,100 PerkinElmer, Inc. 1,737,764 69 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2014 Shares Security Value Health Care (continued) 36,200 * Phibro Animal Health Corporation – Class “A” $ 794,590 14,325 * Salix Pharmaceuticals, Ltd. 1,766,989 700 * Surgical Care Affilates, Inc. 20,356 18,671,063 Industrials—16.5% 42,600 A.O. Smith Corporation 2,112,108 33,450 Altra Industrial Motion Corporation 1,217,245 19,350 Applied Industrial Technologies, Inc. 981,626 40,775 G&K Services, Inc. – Class “A” 2,123,154 44,000 * Generac Holdings, Inc. 2,144,560 11,800 * Greenbrier Companies, Inc. 679,680 61,000 Industrial Select Sector SPDR Fund (ETF) 3,297,660 59,775 ITT Corporation 2,875,178 119,025 Kforce, Inc. 2,576,891 41,400 * Korn/Ferry International 1,215,918 140,475 * NCI Building Systems, Inc. 2,729,429 19,200 * Patrick Industries, Inc. 894,528 4,525 Precision Castparts Corporation 1,142,110 52,975 Ryder System, Inc. 4,666,568 20,050 Snap-On, Inc. 2,376,326 37,900 * United Rentals, Inc. 3,969,267 35,002,248 Information Technology—17.8% 68,325 * Advanced Energy Industries, Inc. 1,315,256 50,500 * ARRIS Group, Inc. 1,642,765 73,425 Avnet, Inc. 3,253,462 73,450 * Blackhawk Network Holdings, Inc. 2,072,759 106,100 CDW Corporation 3,382,468 86,225 * CommScope Holding Company, Inc. 1,994,384 112,825 * Entegris, Inc. 1,550,780 78,075 * Finisar Corporation 1,541,981 12,025 IAC/InterActiveCorp 832,491 176,200 Intersil Corporation – Class “A” 2,634,190 14,800 * King Digital Entertainment, PLC 304,140 101,825 Mentor Graphics Corporation 2,196,365 95,075 Methode Electronics, Inc. 3,632,816 20,725 Microchip Technology, Inc. 1,011,587 52,825 * Microsemi Corporation 1,413,597 197,725 * ON Semiconductor Corporation 1,807,206 70 Shares or Principal Amount Security Value Information Technology (continued) 70,375 * Orbotech, Ltd. $ 1,068,292 23,500 * OSI Systems, Inc. 1,568,625 200 * SYNNEX Corporation 14,570 57,000 * Take-Two Interactive Software, Inc. 1,267,680 127,625 * TriQuint Semiconductor, Inc. 2,017,751 26,575 * Verint Systems, Inc. 1,303,504 37,826,669 Materials—4.2% 47,175 AptarGroup, Inc. 3,161,197 22,000 Sensient Technologies Corporation 1,225,840 3,300 * Trinseo SA 68,640 52,200 Westlake Chemical Corporation 4,372,272 8,827,949 Telecommunication Services—.5% 89,975 NTELOS Holdings Corporation 1,121,089 Utilities—3.5% 39,650 AGL Resources, Inc. 2,181,939 40,100 Portland General Electric Company 1,390,267 32,700 SCANA Corporation 1,759,587 43,525 Wisconsin Energy Corporation 2,042,193 7,373,986 Total Value of Common Stocks (cost $160,595,961) 208,666,953 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.7% $ 1,500 M Federal Home Loan Bank, 0.055%, 7/14/2014 (cost $1,499,970) 1,499,970 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.5% 1,000 M U.S. Treasury Bills, 0.02%, 8/21/2014 (cost $999,972) 999,972 Total Value of Investments (cost $163,095,903) 99.4 % 211,166,895 Other Assets, Less Liabilities .6 1,258,560 Net Assets 100.0 % $212,425,455 * Non-income producing 71 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2014 Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 208,666,953 $ — $ — $ 208,666,953 Short-Term U.S. Government Agency Obligations — 1,499,970 — 1,499,970 Short-Term U.S. Government Obligations — 999,972 — 999,972 Total Investments in Securities* $ 208,666,953 $ 2,499,942 $ — $ 211,166,895 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 72 Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,002.44 $3.82 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.97 $3.86 * Expenses are equal to the annualized expense ratio of .77%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 73 Portfolio of Investments TARGET MATURITY 2015 FUND June 30, 2014 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS—71.2% Agency For International Development – Israel: $ 698M 9/15/2015 0.44 % $ 694,321 2,134M 11/15/2015 0.45 2,121,008 Fannie Mae: 243M 8/12/2015 0.24 242,344 600M 9/23/2015 0.25 598,161 2,208M 11/15/2015 0.26 2,200,067 650M Federal Judiciary Office Building, 2/15/2015 0.96 646,118 Freddie Mac: 550M 3/15/2015 0.25 549,035 930M 9/15/2015 0.32 926,472 830M 9/15/2015 0.31 826,855 210M Government Trust Certificate – Turkey Trust, 5/15/2015 1.01 208,164 200M International Bank for Reconstruction & Development, 2/15/2015 0.44 199,458 2,727M Resolution Funding Corporation, 10/15/2015 0.28 2,717,254 2,000M Tennessee Valley Authority, 11/1/2015 0.59 1,984,246 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $13,054,544) 13,913,503 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS—28.1% 5,490M U.S. Treasury Strips, 11/15/2015 (cost $5,054,555) 0.17 5,477,587 Total Value of Investments (cost $18,109,099) 99.3 % 19,391,090 Other Assets, Less Liabilities .7 143,298 Net Assets 100.0 % $19,534,388 † The effective yields shown for the zero coupon obligations are the effective yields at June 30, 2014. 74 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 13,913,503 $ — $ 13,913,503 U.S. Government Zero Coupon Obligations — 5,477,587 — 5,477,587 Total Investments in Securities $ — $ 19,391,090 $ — $ 19,391,090 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 75 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/14) (6/30/14) (1/1/14–6/30/14)* Expense Examples Actual $1,000.00 $1,042.42 $4.96 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.93 $4.91 * Expenses are equal to the annualized expense ratio of .98%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2014, and are based on the total value of investments. 76 Portfolio of Investments TOTAL RETURN FUND June 30, 2014 Shares Security Value COMMON STOCKS—59.1% Consumer Discretionary—8.4% 1,400 Best Buy Company, Inc. $ 43,414 1,750 BorgWarner, Inc. 114,082 2,550 CBS Corporation – Class “B” 158,457 100 Dana Holding Corporation 2,442 2,000 Delphi Automotive, PLC 137,480 1,700 Extended Stay America, Inc. 39,372 3,400 Ford Motor Company 58,616 1,100 GNC Holdings, Inc. – Class “A” 37,510 1,000 Harman International Industries, Inc. 107,430 1,200 Home Depot, Inc. 97,152 1,950 * Jarden Corporation 115,732 2,100 L Brands, Inc. 123,186 1,300 Lear Corporation 116,116 1,000 Macy’s, Inc. 58,020 650 McDonald’s Corporation 65,481 2,100 Newell Rubbermaid, Inc. 65,079 2,100 * Orient-Express Hotels, Ltd. – Class “A” 30,534 700 Penske Automotive Group, Inc. 34,650 3,100 Pier 1 Imports, Inc. 47,771 850 * TRW Automotive Holdings Corporation 76,092 750 Tupperware Brands Corporation 62,775 1,000 Walt Disney Company 85,740 950 Wyndham Worldwide Corporation 71,934 1,749,065 Consumer Staples—4.6% 3,100 Altria Group, Inc. 130,014 1,650 Avon Products, Inc. 24,106 2,700 Coca-Cola Company 114,372 1,950 CVS Caremark Corporation 146,971 700 Herbalife, Ltd. 45,178 2,050 Nu Skin Enterprises, Inc. – Class “A” 151,618 600 PepsiCo, Inc. 53,604 1,900 Philip Morris International, Inc. 160,189 750 Procter & Gamble Company 58,942 1,100 Wal-Mart Stores, Inc. 82,577 967,571 77 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2014 Shares Security Value Energy—6.5% 950 Anadarko Petroleum Corporation $ 103,996 1,000 Chevron Corporation 130,550 1,500 ConocoPhillips 128,595 1,600 Devon Energy Corporation 127,040 1,000 Ensco, PLC – Class “A” 55,570 1,600 ExxonMobil Corporation 161,088 800 Hess Corporation 79,112 2,400 Marathon Oil Corporation 95,808 1,000 Marathon Petroleum Corporation 78,070 1,050 National Oilwell Varco, Inc. 86,468 1,600 Noble Corporation, PLC 53,696 650 Occidental Petroleum Corporation 66,710 750 Phillips 66 60,323 300 Schlumberger, Ltd. 35,385 2,400 Suncor Energy, Inc. 102,312 1,364,723 Financials—5.9% 1,600 American Express Company 151,792 900 Ameriprise Financial, Inc. 108,000 500 Armada Hoffler Properties, Inc. (REIT) 4,840 3,650 Brixmor Property Group, Inc. (REIT) 83,767 1,600 Discover Financial Services 99,168 600 Financial Select Sector SPDR Fund (ETF) 13,644 1,200 * Health Insurance Innovations, Inc. – Class “A” 14,784 550 Invesco, Ltd. 20,763 2,700 JPMorgan Chase & Company 155,574 600 MetLife, Inc. 33,336 700 Morgan Stanley 22,631 1,100 PNC Financial Services Group, Inc. 97,955 400 SPDR S&P rust (ETF) 78,288 600 SPDR S&P Regional Banking (ETF) 24,192 4,700 Sunstone Hotel Investors, Inc. (REIT) 70,171 2,500 U.S. Bancorp 108,300 2,650 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 55,332 1,600 Wells Fargo & Company 84,096 1,226,633 78 Shares Security Value Health Care—9.8% 2,750 Abbott Laboratories $ 112,475 1,600 AbbVie, Inc. 90,304 950 * Actavis, PLC 211,898 1,150 Baxter International, Inc. 83,145 550 Covidien, PLC 49,599 1,400 * Express Scripts Holding Company 97,062 3,450 * Gilead Sciences, Inc. 286,039 1,900 Johnson & Johnson 198,778 18 * Mallinckrodt, PLC 1,440 500 McKesson Corporation 93,105 2,200 Merck & Company, Inc. 127,270 1,700 * Mylan, Inc. 87,652 1,300 Omnicare, Inc. 86,541 5,700 Pfizer, Inc. 169,176 800 * Phibro Animal Health Corporation – Class “A” 17,560 900 * Salix Pharmaceuticals, Ltd. 111,015 1,700 Thermo Fisher Scientific, Inc. 200,600 700 Zoetis, Inc. 22,589 2,046,248 Industrials—7.8% 1,200 3M Company 171,888 2,000 ADT Corporation 69,880 1,700 Altra Industrial Motion Corporation 61,863 600 * Armstrong World Industries, Inc. 34,458 550 Caterpillar, Inc. 59,768 700 Chicago Bridge & Iron Company NV – NY Shares 47,740 1,000 Dover Corporation 90,950 1,800 * Generac Holdings, Inc. 87,732 2,600 General Electric Company 68,328 600 * Greenbrier Companies, Inc. 34,560 1,350 Honeywell International, Inc. 125,482 1,500 ITT Corporation 72,150 150 Lockheed Martin Corporation 24,110 262 * NOW, Inc. 9,487 800 Pentair, PLC 57,696 1,000 Ryder System, Inc. 88,090 700 Snap-On, Inc. 82,964 1,400 * TAL International Group, Inc. 62,104 750 Textainer Group Holdings, Ltd. 28,965 2,300 Textron, Inc. 88,067 79 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2014 Shares Security Value Industrials (continued) 1,800 Tyco International, Ltd. $ 82,080 600 * United Rentals, Inc. 62,838 1,050 United Technologies Corporation 121,223 1,632,423 Information Technology—12.1% 2,400 Apple, Inc. 223,032 2,650 * ARRIS Group, Inc. 86,204 1,750 Avago Technologies, Ltd. 126,123 1,350 * Blackhawk Network Holdings, Inc. 38,097 3,250 CDW Corporation 103,610 6,000 Cisco Systems, Inc. 149,100 650 * eBay, Inc. 32,539 5,500 EMC Corporation 144,870 3,250 Hewlett-Packard Company 109,460 4,000 Intel Corporation 123,600 1,050 International Business Machines Corporation 190,334 1,875 Intersil Corporation – Class “A” 28,031 4,100 * Juniper Networks, Inc. 100,614 4,300 Mentor Graphics Corporation 92,751 3,700 Methode Electronics, Inc. 141,377 5,000 Microsoft Corporation 208,500 1,200 * NXP Semiconductors NV 79,416 2,400 Oracle Corporation 97,272 1,000 * PTC, Inc. 38,800 2,000 QUALCOMM, Inc. 158,400 3,000 Symantec Corporation 68,700 400 * Synaptics, Inc. 36,256 600 * Take-Two Interactive Software, Inc. 13,344 1,450 TE Connectivity, Ltd. 89,668 1,450 * Yahoo!, Inc. 50,939 2,531,037 Materials—2.6% 800 Celanese Corporation – Series “A” 51,424 600 Cytec Industries, Inc. 63,252 2,900 Freeport-McMoRan Copper & Gold, Inc. 105,850 1,600 International Paper Company 80,752 1,650 LyondellBasell Industries NV – Class “A” 161,123 80 Shares or Principal Amount Security Value Materials (continued) 300 Praxair, Inc. $ 39,852 100 Rock-Tenn Company – Class “A” 10,559 900 RPM International, Inc. 41,562 554,374 Telecommunication Services—1.2% 3,200 AT&T, Inc. 113,152 2,900 Verizon Communications, Inc. 141,897 255,049 Utilities—.2% 1,000 NiSource, Inc. 39,340 Total Value of Common Stocks (cost $10,821,072) 12,366,463 CORPORATE BONDS—22.6% Automotive—.5% $ 100M Johnson Controls, Inc., 5%, 3/30/2020 111,456 Chemicals—1.1% 100M CF Industries, Inc., 3.45%, 6/1/2023 99,308 100M LyondellBasell Industries NV, 6%, 11/15/2021 119,758 219,066 Energy—3.8% 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 123,189 100M Continental Resources, Inc., 5%, 9/15/2022 108,875 100M DCP Midstream Operating, LP, 2.5%, 12/1/2017 102,953 100M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 106,110 100M Suncor Energy, Inc., 6.1%, 6/1/2018 116,159 100M Valero Energy Corp., 9.375%, 3/15/2019 131,387 100M Weatherford International, Inc., 6.35%, 6/15/2017 113,705 802,378 Financial Services—2.3% 100M Aflac, Inc., 8.5%, 5/15/2019 129,072 100M American Express Co., 7%, 3/19/2018 119,015 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 127,827 100M General Electric Capital Corp., 5.625%, 9/15/2017 113,287 489,201 81 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2014 Principal Amount Security Value Financials—4.9% $100M Bank of America Corp., 5.65%, 5/1/2018 $ 113,452 100M Barclays Bank, PLC, 5.125%, 1/8/2020 113,167 100M Citigroup, Inc., 6.125%, 11/21/2017 114,464 Goldman Sachs Group, Inc.: 100M 6.15%, 4/1/2018 114,779 100M 6.75%, 10/1/2037 120,686 100M JPMorgan Chase & Co., 6%, 1/15/2018 114,604 100M Morgan Stanley, 6.625%, 4/1/2018 116,996 100M SunTrust Banks, Inc., 6%, 9/11/2017 113,334 100M Wells Fargo & Co., 4.6%, 4/1/2021 111,438 1,032,920 Food/Beverage/Tobacco—1.7% 100M Altria Group, Inc., 9.7%, 11/10/2018 131,155 100M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 104,468 100M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 123,068 358,691 Health Care—1.1% 100M Biogen IDEC, Inc., 6.875%, 3/1/2018 117,817 100M Express Scripts Holding Co., 4.75%, 11/15/2021 110,852 228,669 Information Technology—.5% 100M Motorola Solutions, Inc., 6%, 11/15/2017 113,634 Media-Broadcasting—.6% 100M Comcast Corp., 5.15%, 3/1/2020 114,738 Metals/Mining—1.0% 100M Newmont Mining Corp., 5.125%, 10/1/2019 110,448 100M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 105,487 215,935 Real Estate Investment Trusts—1.6% 100M Boston Properties, LP, 5.875%, 10/15/2019 116,909 100M Digital Realty Trust, LP, 5.25%, 3/15/2021 107,575 100M HCP, Inc., 5.375%, 2/1/2021 113,900 338,384 82 Principal Amount Security Value Retail-General Merchandise—.6% $100M GAP, Inc., 5.95%, 4/12/2021 $ 115,893 Telecommunications—.6% 100M AT&T, Inc., 6.5%, 9/1/2037 124,011 Transportation—1.1% 100M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 110,667 100M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 109,610 220,277 Utilities—1.2% 100M Ohio Power Co., 5.375%, 10/1/2021 116,910 100M Sempra Energy, 9.8%, 2/15/2019 133,025 249,935 Total Value of Corporate Bonds (cost $4,649,407) 4,735,188 U.S. GOVERNMENT OBLIGATIONS—4.5% 950M U.S. Treasury Notes, 1.375%, 12/31/2018 (cost $940,823) 946,215 RESIDENTIAL MORTGAGE-BACKED SECURITIES—3.0% 600M Fannie Mae, 3.5%, 7/17/2029 – 7/14/2044 (cost $629,656) (b) 633,047 MUNICIPAL BONDS—1.7% 100M University of Massachusetts Bldg. Auth. Rev., 2.108%, 11/1/2019 100,348 250M Yale University, Connecticut, 2.086%, 4/15/2019 252,863 Total Value of Municipal Bonds (cost $350,000) 353,211 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.0% Federal Farm Credit Bank: 100M 2.45%, 8/5/2020 99,987 100M 2.79%, 11/12/2020 100,634 Total Value of U.S. Government Agency Obligations (cost $199,810) 200,621 83 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2014 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—7.6% Federal Home Loan Bank: $500M 0.03%, 7/11/2014 $ 499,996 400M 0.065%, 7/23/2014 399,984 700M 0.06%, 8/1/2014 699,964 Total Value of Short-Term U.S. Government Agency Obligations (cost $1,599,944) 1,599,944 Total Value of Investments (cost $19,190,712) 99.5 % 20,834,689 Other Assets, Less Liabilities .5 112,128 Net Assets 100.0 % $20,946,817 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 84 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 12,366,463 $ — $ — $ 12,366,463 Corporate Bonds — 4,735,188 — 4,735,188 U.S. Government Obligations — 946,215 — 946,215 Residential Mortgage-Backed Securities — 633,047 — 633,047 Municipal Bonds — 353,211 — 353,211 U.S. Government Agency Obligations — 200,621 — 200,621 Short-Term U.S. Government Agency Obligations — 1,599,944 — 1,599,944 Total Investments in Securities $ 12,366,463 $ 8,468,226 $ — $ 20,834,689 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 85 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Assets Investments in securities: At identified cost $ 9,719,912 $ 73,231,656 $ 93,558,719 $ 30,882,699 $ 275,786,658 $ 94,945,826 At value (Note 1A) $ 9,719,912 $ 103,836,518 $ 97,950,841 $ 31,062,302 $ 489,556,281 $ 135,888,701 Cash 302,336 1,608,409 2,010,774 500,065 650,287 1,405,791 Receivables: Investment securities sold — 664,680 25,174 — 569,460 1,496,268 Interest and dividends 53 138,135 1,334,977 109,543 452,684 425,849 Trust shares sold 75,961 57,144 92,863 18,793 77,226 100,153 Other assets 990 7,215 7,334 2,646 34,916 10,165 Total Assets 10,099,252 106,312,101 101,421,963 31,693,349 491,340,854 139,326,927 Liabilities Payables: Investment securities purchased — 58,835 1,108,729 932,243 295,858 1,390,270 Trust shares redeemed 548,539 87,112 10,479 7,138 317,670 52,127 Accrued advisory fees — 66,770 63,744 15,626 303,640 87,094 Accrued expenses 12,694 9,990 23,586 14,895 26,506 40,835 Total Liabilities 561,233 222,707 1,206,538 969,902 943,674 1,570,326 Net Assets $ 9,538,019 $ 106,089,394 $ 100,215,425 $ 30,723,447 $ 490,397,180 $ 137,756,601 Net Assets Consist of: Capital paid in $ 9,538,019 $ 72,207,549 $ 114,406,619 $ 30,963,446 $ 265,070,535 $ 106,900,547 Undistributed net investment income — 866,051 1,900,590 279,900 2,796,395 1,097,927 Accumulated net realized gain (loss) on investments and foreign currency transactions — 2,410,932 (20,483,906 ) (699,502 ) 8,760,627 (11,196,071 ) Net unrealized appreciation in value of investments and foreign currency transactions — 30,604,862 4,392,122 179,603 213,769,623 40,954,198 Total $ 9,538,019 $ 106,089,394 $ 100,215,425 $ 30,723,447 $ 490,397,180 $ 137,756,601 Shares of beneficial interest outstanding (Note 2) 9,538,019 5,072,360 14,819,687 3,119,481 10,567,975 6,268,952 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 20.92 $ 6.76 $ 9.85 $ 46.40 $ 21.97 86 See notes to financial statements 87 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Assets Investments in securities: At identified cost $ 56,576,224 $ 16,886,394 $ 26,982,215 $ 163,095,903 $ 18,109,099 $ 19,190,712 At value (Note 1A) $ 60,132,937 $ 19,563,690 $ 38,318,092 $ 211,166,895 $ 19,391,090 $ 20,834,689 Cash 896,310 545,685 1,353,108 1,483,778 150,247 884,430 Receivables: Investment securities sold 559,150 127,374 376,748 1,752,607 — 127,071 Interest and dividends 772,929 11,168 21,113 153,785 — 75,613 Trust shares sold 58,887 198,205 122,048 59,248 30,164 197,166 Other assets 4,559 648 2,505 17,119 1,683 729 Total Assets 62,424,772 20,446,770 40,193,614 214,633,432 19,573,184 22,119,698 Liabilities Payables: Investment securities purchased 547,336 179,573 1,322,668 1,954,715 — 1,153,486 Trust shares redeemed 10,015 487 20,046 108,416 14,543 327 Accrued advisory fees 31,255 12,344 24,453 132,865 9,969 12,778 Accrued expenses 14,123 15,825 9,723 11,981 14,284 6,290 Total Liabilities 602,729 208,229 1,376,890 2,207,977 38,796 1,172,881 Net Assets $ 61,822,043 $ 20,238,541 $ 38,816,724 $ 212,425,455 $ 19,534,388 $ 20,946,817 Net Assets Consist of: Capital paid in $ 60,089,378 $ 17,581,512 $ 26,528,605 $ 158,247,774 $ 17,698,021 $ 19,277,341 Undistributed net investment income 242,047 34,447 73,744 682,017 448,499 72,795 Accumulated net realized gain (loss) on investments (2,066,095 ) (54,714 ) 878,498 5,424,672 105,877 (47,296 ) Net unrealized appreciation in value of investments 3,556,713 2,677,296 11,335,877 48,070,992 1,281,991 1,643,977 Total $ 61,822,043 $ 20,238,541 $ 38,816,724 $ 212,425,455 $ 19,534,388 $ 20,946,817 Shares of beneficial interest outstanding (Note 2) 5,582,458 1,372,541 2,897,160 6,164,516 1,425,910 1,730,836 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 11.07 $ 14.75 $ 13.40 $ 34.46 $ 13.70 $ 12.10 88 See notes to financial statements 89 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2014 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Investment Income Income: Interest $ 3,995 $ 1,235 $ 2,818,807 $ 395,341 $ 269 $ 639 Dividends — 1,271,383 (a) — — 4,632,655 (b) 1,675,719 (c) Total income 3,995 1,272,618 2,818,807 395,341 4,632,924 1,676,358 Expenses (Notes 1 and 4): Advisory fees 35,688 372,524 364,529 113,925 1,712,760 490,230 Professional fees 6,377 13,306 14,285 8,091 48,783 28,855 Custodian fees and expenses 3,568 3,455 9,957 4,655 9,978 57,971 Reports and notices to shareholders 2,278 6,889 7,948 3,190 27,265 9,849 Registration fees 250 250 250 250 251 250 Trustees’ fees 299 2,822 2,775 876 13,240 3,716 Other expenses 1,567 7,682 25,281 7,509 26,004 17,560 Total expenses 50,027 406,928 425,025 138,496 1,838,281 608,431 Less: Expenses waived and/or assumed (45,827 ) — — (22,785 ) — — Expenses paid indirectly (205 ) (370 ) (389 ) (270 ) (1,770 ) — Net expenses 3,995 406,558 424,636 115,441 1,836,511 608,431 Net investment income — 866,060 2,394,171 279,900 2,796,413 1,067,927 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments — 2,477,393 26,447 86,046 10,257,575 3,586,707 Foreign currency transactions — (12,947 ) Net realized gain on investments and foreign currency transactions — 2,477,393 26,447 86,046 10,257,575 3,573,760 Net unrealized appreciation of investments — 2,982,907 1,830,758 256,908 11,699,241 5,287,827 Net gain on investments and foreign currency transactions — 5,460,300 1,857,205 342,954 21,956,816 8,861,587 Net Increase in Net Assets Resulting from Operations $ — $ 6,326,360 $ 4,251,376 $ 622,854 $ 24,753,229 $ 9,929,514 (a) Net of $4,259 foreign taxes withheld (b) Net of $6,979 foreign taxes withheld (c) Net of $222,338 foreign taxes withheld 90 See notes to financial statements 91 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2014 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Investment Income Income: Interest $ 1,220,758 $ 13 $ — $ 1,125 $ 524,625 $ 58,024 Dividends — 121,947 (d) 224,708 1,492,182 — 104,305 (e) Total income 1,220,758 121,960 224,708 1,493,307 524,625 162,329 Expenses (Notes 1 and 4): Advisory fees 223,927 60,960 134,187 746,317 74,233 62,933 Professional fees 12,697 9,056 8,056 25,148 7,432 9,135 Custodian fees and expenses 5,179 12,414 1,151 6,764 2,538 3,870 Reports and notices to shareholders 5,103 1,162 2,643 13,705 2,674 1,784 Registration fees 250 250 250 250 250 250 Trustees’ fees 1,706 429 1,010 5,681 579 441 Other expenses 8,445 3,289 3,669 14,186 3,450 3,676 Total expenses 257,307 87,560 150,966 812,051 91,156 82,089 Less: Expenses waived (44,786 ) — — — (14,847 ) — Expenses paid indirectly (285 ) (47 ) — (754 ) (188 ) (49 ) Net expenses 212,236 87,513 150,966 811,297 76,121 82,040 Net investment income 1,008,522 34,447 73,742 682,010 448,504 80,289 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on investments 449,918 (45,806 ) 878,834 5,619,175 110,541 (40,193 ) Net unrealized appreciation (depreciation) of investments 1,294,569 976,714 1,223,776 7,628,552 (516,846 ) 777,854 Net gain (loss) on investments 1,744,487 930,908 2,102,610 13,247,727 (406,305 ) 737,661 Net Increase in Net Assets Resulting from Operations $ 2,753,009 $ 965,355 $ 2,176,352 $ 13,929,737 $ 42,199 $ 817,950 (d) Net of $327 foreign taxes withheld (e) Net of $239 foreign taxes withheld 92 See notes to financial statements 93 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT EQUITY INCOME FUND FOR INCOME GOVERNMENT 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 6/30/14 12/31/13 6/30/14 12/31/13 6/30/14 12/31/13 6/30/14 12/31/13 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 866,060 $ 1,693,452 $ 2,394,171 $ 4,745,407 $ 279,900 $ 546,194 Net realized gain (loss) on investments — — 2,477,393 5,331,448 26,447 1,988,045 86,046 (271,900 ) Net unrealized appreciation (depreciation) of investments — — 2,982,907 15,610,770 1,830,758 (932,205 ) 256,908 (1,050,919 ) Net increase (decrease) in net assets resulting from operations — — 6,326,360 22,635,670 4,251,376 5,801,247 622,854 (776,625 ) Distributions to Shareholders Net investment income — — (1,692,596 ) (1,722,352 ) (5,169,204 ) (5,167,402 ) (784,013 ) (821,479 ) Net realized gains — — (4,129,108 ) — Total distributions — — (5,821,704 ) (1,722,352 ) (5,169,204 ) (5,167,402 ) (784,013 ) (821,479 ) Trust Share Transactions * Proceeds from shares sold 17,381,461 43,924,902 3,370,779 7,240,009 4,145,054 10,029,473 1,124,730 3,026,404 Reinvestment of distributions — — 5,821,704 1,722,352 5,169,204 5,167,402 784,013 821,479 Cost of shares redeemed (18,795,602 ) (44,497,316 ) (2,236,162 ) (5,607,732 ) (3,369,326 ) (5,036,414 ) (1,506,817 ) (3,912,565 ) Net increase (decrease) from trust share transactions (1,414,141 ) (572,414 ) 6,956,321 3,354,629 5,944,932 10,160,461 401,926 (64,682 ) Net increase (decrease) in net assets (1,414,141 ) (572,414 ) 7,460,977 24,267,947 5,027,104 10,794,306 240,767 (1,662,786 ) Net Assets Beginning of period 10,952,160 11,524,574 98,628,417 74,360,470 95,188,321 84,394,015 30,482,680 32,145,466 End of period † $ 9,538,019 $ 10,952,160 $ 106,089,394 $ 98,628,417 $ 100,215,425 $ 95,188,321 $ 30,723,447 $ 30,482,680 †Includes undistributed net investment income of $ — $ — $ 866,051 $ 1,692,587 $ 1,900,590 $ 4,675,623 $ 279,900 $ 784,013 * Trust Shares Issued and Redeemed Sold 17,381,461 43,924,902 166,558 378,153 612,695 1,500,127 114,196 301,498 Issued for distributions reinvested — — 296,119 100,605 780,847 793,764 80,247 81,094 Redeemed (18,795,602 ) (44,497,316 ) (110,980 ) (304,550 ) (499,006 ) (753,826 ) (152,830 ) (389,217 ) Net increase (decrease) in trust shares outstanding (1,414,141 ) (572,414 ) 351,697 174,208 894,536 1,540,065 41,613 (6,625 ) 94 See notes to financial statements 95 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS GROWTH & INCOME INTERNATIONAL INVESTMENT GRADE OPPORTUNITY 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 6/30/14 12/31/13 6/30/14 12/31/13 6/30/14 12/31/13 6/30/14 12/31/13 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 2,796,413 $ 5,578,291 $ 1,067,927 $ 1,519,549 $ 1,008,522 $ 1,985,511 $ 34,447 $ (38,939 ) Net realized gain (loss) on investments and foreign currency transactions 10,257,575 21,689,011 3,573,760 6,064,283 449,918 752,575 (45,806 ) 24,772 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 11,699,241 105,622,192 5,287,827 623,668 1,294,569 (3,197,695 ) 976,714 1,689,676 Net increase (decrease) in net assets resulting from operations 24,753,229 132,889,494 9,929,514 8,207,500 2,753,009 (459,609 ) 965,355 1,675,509 Distributions to Shareholders Net investment income (5,573,499 ) (6,511,151 ) (1,447,791 ) (1,658,517 ) (2,449,388 ) (2,247,136 ) — — Net realized gains (3,093,486 ) — (7,787 ) — Total distributions (8,666,985 ) (6,511,151 ) (1,447,791 ) (1,658,517 ) (2,449,388 ) (2,247,136 ) (7,787 ) — Trust Share Transactions * Proceeds from shares sold 4,350,348 10,668,396 2,405,199 5,452,191 2,615,573 6,934,948 5,832,033 11,208,177 Reinvestment of distributions 8,666,985 6,511,151 1,447,791 1,658,517 2,449,388 2,247,136 7,787 — Cost of shares redeemed (13,128,991 ) (26,371,797 ) (3,059,518 ) (6,963,696 ) (2,109,941 ) (5,376,721 ) (186,031 ) (285,448 ) Net increase (decrease) from trust share transactions (111,658 ) (9,192,250 ) 793,472 147,012 2,955,020 3,805,363 5,653,789 10,922,729 Net increase in net assets 15,974,586 117,186,093 9,275,195 6,695,995 3,258,641 1,098,618 6,611,357 12,598,238 Net Assets Beginning of period 474,422,594 357,236,501 128,481,406 121,785,411 58,563,402 57,464,784 13,627,184 1,028,946 End of period † $ 490,397,180 $ 474,422,594 $ 137,756,601 $ 128,481,406 $ 61,822,043 $ 58,563,402 $ 20,238,541 $ 13,627,184 †Includes undistributed net investment income of $ 2,796,395 $ 5,573,481 $ 1,097,927 $ 1,477,791 $ 242,047 $ 1,682,913 $ 34,447 $ — * Trust Shares Issued and Redeemed Sold 98,366 264,218 114,736 269,539 237,570 626,140 417,566 887,333 Issued for distributions reinvested 197,516 185,980 69,372 82,719 226,167 201,537 552 — Redeemed (296,832 ) (682,069 ) (145,853 ) (343,605 ) (191,960 ) (483,891 ) (13,322 ) (21,893 ) Net increase (decrease) in trust shares outstanding (950 ) (231,871 ) 38,255 8,653 271,777 343,786 404,796 865,440 96 See notes to financial statements 97 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SELECT GROWTH SPECIAL SITUATIONS TARGET MATURITY 2015 TOTAL RETURN 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 1/1/14 to 1/1/13 to 6/30/14 12/31/13 6/30/14 12/31/13 6/30/14 12/31/13 6/30/14 12/31/13 Increase (Decrease) in Net Assets From Operations Net investment income $ 73,742 $ 125,765 $ 682,010 $ 948,778 $ 448,504 $ 961,281 $ 80,289 $ 9,564 Net realized gain (loss) on investments 878,834 2,889,317 5,619,175 34,411,827 110,541 385,833 (40,193 ) (5,959 ) Net unrealized appreciation (depreciation) of investments 1,223,776 5,421,909 7,628,552 12,833,797 (516,846 ) (1,392,216 ) 777,854 866,528 Net increase (decrease) in net assets resulting from operations 2,176,352 8,436,991 13,929,737 48,194,402 42,199 (45,102 ) 817,950 870,133 Distributions to Shareholders Net investment income (125,761 ) (134,084 ) (948,767 ) (1,691,850 ) (961,279 ) (1,016,095 ) (17,034 ) — Net realized gains (41,015 ) — (33,976,971 ) (7,848,959 ) (383,900 ) (325,271 ) — — Total distributions (166,776 ) (134,084 ) (34,925,738 ) (9,540,809 ) (1,345,179 ) (1,341,366 ) (17,034 ) — Trust Share Transactions * Proceeds from shares sold 2,674,133 4,491,084 2,421,439 4,585,685 416,312 487,495 7,127,244 12,224,476 Reinvestment of distributions 166,776 134,084 34,925,738 9,540,809 1,345,179 1,341,366 17,034 — Cost of shares redeemed (1,039,966 ) (2,297,644 ) (5,139,845 ) (11,211,160 ) (1,680,021 ) (3,984,977 ) (440,672 ) (719,682 ) Net increase (decrease) from trust share transactions 1,800,943 2,327,524 32,207,332 2,915,334 81,470 (2,156,116 ) 6,703,606 11,504,794 Net increase (decrease) in net assets 3,810,519 10,630,431 11,211,331 41,568,927 (1,221,510 ) (3,542,584 ) 7,504,522 12,374,927 Net Assets Beginning of period 35,006,205 24,375,774 201,214,124 159,645,197 20,755,898 24,298,482 13,442,295 1,067,368 End of period † $ 38,816,724 $ 35,006,205 $ 212,425,455 $ 201,214,124 $ 19,534,388 $ 20,755,898 $ 20,946,817 $ 13,442,295 †Includes undistributed net investment income of $ 73,744 $ 125,763 $ 682,017 $ 948,774 $ 448,499 $ 961,274 $ 72,795 $ 9,540 * Trust Shares Issued and Redeemed Sold 206,856 406,909 70,090 129,208 30,275 33,181 609,661 1,113,967 Issued for distributions reinvested 12,878 13,422 1,082,297 303,172 98,260 91,312 1,461 — Redeemed (81,065 ) (205,666 ) (150,715 ) (326,530 ) (117,985 ) (268,363 ) (37,591 ) (64,176 ) Net increase (decrease) in trust shares outstanding 138,669 214,665 1,001,672 105,850 10,550 (143,870 ) 573,531 1,049,791 98 See notes to financial statements 99 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Equity Income Fund (formerly Value Fund), Fund For Income (formerly High Yield Fund), Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Opportunity Fund, Select Growth Fund, Special Situations Fund (formerly Discovery Fund), Target Maturity 2015 Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of June 30, 2014 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Opportunity Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with the preservation of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in 100 the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short term debt securities that mature in 60 days or less and securities held by the Cash Management Fund are priced by a pricing service. Other securities may also be priced by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If First Investors Management Company, Inc.’s (“FIMCO”) Valuation Committee decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of June 30, 2014, the International Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $28,863 representing 0% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would 101 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed U.S. Government and U.S. Government Agency securities and Loan Participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by FIMCO’s Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of June 30, 2014, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. 102 B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2013, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Not Subject to Expiration Fund Total 2014 2015 2016 2017 2018 Long Term Short Term Fund For Income $ 20,508,604 $ 877,981 $ 433,726 $ 3,694,844 $ 15,502,053 $ — $ — $ — Government 785,548 177,059 37,942 — — — 3,297 567,250 International 14,228,705 — — 4,806,723 8,389,229 1,032,753 — — Investment Grade 2,508,998 — — 1,363,897 1,145,101 — — — Total Return 2,753 — 2,753 As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2011–2013, or expected to be taken in the Funds’ 2014 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. 103 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. The Fund may enter into spot currency transactions in connection with the settlement of transactions in securities traded in foreign currency to manage exposure to foreign exchange risk between the trade date and the settlement date of such transactions. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them. All dividends and other distributions are reinvested by the Separate Accounts in additional shares of the distributing Funds. Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. 104 G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds and the Funds segregate assets for these transactions on the first business day following the date the securities are purchased. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond premiums and discounts are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management, Fund For Income, Government, Investment Grade and Target Maturity 2015 Funds, may provide credits against custodian charges based on uninvested cash balances of the Funds. For the six months ended June 30, 2014, the Funds received credits in the amount of $1,337. Brown Brothers Harriman & Co. serves as custodian for the Equity Income, Growth & Income, International, Opportunity, Select Growth, Special Situations and Total Return Funds. Certain of the Funds reduced expenses through brokerage service arrangements. For the six months ended June 30, 2014, the Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $2,990 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 3. Security Transactions —For the six months ended June 30, 2014, purchases and sales (including paydowns on Government Fund) of securities and long-term U.S. Government obligations (excluding short-term U.S. Government obligations, foreign currencies and short-term securities), were as follows: 105 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Equity Income $ 12,916,466 $ 13,403,199 $ — $ — Fund For Income 24,993,332 19,045,996 — — Government 13,837,400 14,064,890 5,192,688 3,983,316 Growth & Income 50,478,515 55,604,270 — — International 24,533,555 23,834,231 — — Investment Grade 16,765,945 14,479,429 — — Opportunity 8,524,686 2,602,941 — — Select Growth 9,412,878 6,801,534 — — Special Situations 46,098,001 47,886,590 — — Target Maturity 2015 — 1,443,209 — — Total Return 11,883,459 5,677,057 — — At June 30, 2014, aggregate cost and net unrealized appreciation of securities for federal income tax purposes were as follows: Gross Gross Net Aggregate Unrealized Unrealized Unrealized Fund Cost Appreciation Depreciation Appreciation Equity Income $ 73,297,172 $ 30,817,540 $ 278,194 $ 30,539,346 Fund For Income 94,148,958 4,099,876 297,993 3,801,883 Government 30,882,699 479,016 299,413 179,603 Growth & Income 277,144,589 214,186,666 1,774,974 212,411,692 International 95,449,602 41,798,746 1,359,647 40,439,099 Investment Grade 57,481,919 2,782,154 131,136 2,651,018 Opportunity 16,892,687 2,956,268 285,265 2,671,003 Select Growth 26,982,551 11,360,913 25,372 11,335,541 Special Situations 163,244,803 51,334,312 3,412,220 47,922,092 Target Maturity 2015 18,113,768 1,277,322 — 1,277,322 Total Return 19,241,127 1,682,573 89,011 1,593,562 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the six months ended June 30, 2014, total trustee fees accrued by the Funds amounted to $33,574. 106 The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the six months ended June 30, 2014, FIMCO has voluntarily waived $22,785 in advisory fees on Government Fund, $44,786 in advisory fees on Investment Grade Fund and $14,847 in advisory fees on Target Maturity 2015 Fund. During the six months ended June 30, 2014, FIMCO has voluntarily waived $21,275 in advisory fees to limit the Cash Management Fund’s overall expense ratio to .60%. Also, FIMCO has voluntarily waived an additional $14,413 in advisory fees and assumed $10,139 of other Fund expenses to prevent a negative yield on the Fund’s shares. For the six months ended June 30, 2014, total advisory fees accrued to FIMCO were $4,392,213 of which $118,106 was voluntarily waived by FIMCO as noted above. Muzinich & Co., Inc. serves as investment subadviser to Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to International Fund and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At June 30, 2014, the Fund For Income held one hundred nineteen 144A securities with an aggregate value of $35,026,894 representing 35.0% of the Fund’s net assets, the Government Fund held one 144A security with a value of $303,222 representing 1.0% of the Fund’s net assets, the Investment Grade Fund held twenty-three 144A securities with an aggregate value of $8,360,824 representing 13.5% of the Fund’s net assets and the Total Return Fund held two 144A securities with an aggregate value of $232,799 representing 1.1% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At June 30, 2014, the Cash Management Fund held five Section 4(2) securities with an aggregate value of $2,049,763 representing 21.5% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Derivatives —The Funds (other than Cash Management Fund) may invest in derivatives such as futures contracts and options on futures contracts (“options”), to increase income, hedge against changes in interest rates or enhance potential return. 107 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, 108 including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. For the six months ended June 30, 2014, the Funds had no investments in interest rate futures contracts or options. 7. High Yield Credit Risk —The investments of Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 8. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named 109 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2014 as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). That suit was also initially filed in the Supreme Court of New York but later removed and consolidated in the Southern District of New York with the other Tribune suits. As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (Both of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On September 30, 2013, counsel for the plaintiffs in those suits appealed the MDL Judge’s dismissal ruling to the Second Circuit. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $376,754 in connection with the LBO, representing 0.36% of its net assets as of June 30, 2014. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of June 30, 2014. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 110 9. New Fund —On February 20, 2014 the Board approved the establishment of a new series of the First Investors Life Series Funds, First Investors Life Series Limited Duration High Quality Bond Fund (the “Limited Duration Fund”). The Limited Duration Fund is registered under the Investment Company Act of 1940 as a diversified fund and is authorized to issue an unlimited number of shares of beneficial interest. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in investment grade bonds. For purposes of the 80% test, investment grade bonds may also include other investment grade fixed-income securities. The investment objective of the Fund is to seek current income consistent with low volatility of principal. The Fund commenced operations on July 1, 2014. 10. Subsequent Events —Subsequent events occurring after June 30, 2014 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 111 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each year ended December 31, unless otherwise indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Net Assets Before Expenses Net Asset Net Realized Net Asset Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gains Distributions of Period Return * (in millions) Credits (a) Income Expenses (a) Income (Loss) Rate CASH MANAGEMENT FUND 2009 $ $ — $ .002 $ — $ $ .17 % $
